
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6


        EXECUTION COPY

$280,000,000

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

PG&E NATIONAL ENERGY GROUP CONSTRUCTION COMPANY, LLC,
as Borrower,

the LENDERS from time to time parties hereto,

and

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent and Security Agent

Dated as of May 29, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Table of Contents

 
   
  Page

--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS   1  
1.1
 
Defined Terms
 
1   1.2   Other Definitional Provisions   16
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
 
16  
2.1
 
Commitments
 
16   2.2   Procedure for Borrowing   17   2.3   Evidence of Debt   17   2.4  
Commitment Fees, etc.   17   2.5   Termination or Reduction of Commitments   18
  2.6   Optional Prepayments   18   2.7   Mandatory Prepayment of Loans and
Commitment Reductions   18   2.8   Conversion and Continuation Options   18  
2.9   Limitations on Eurodollar Tranches   19   2.10   Interest Rates and
Payment Dates   19   2.11   Computation of Interest and Fees   19   2.12  
Inability to Determine Interest Rate   19   2.13   Pro Rata Treatment and
Payments   20   2.14   Requirements of Law   20   2.15   Taxes   22   2.16  
Indemnity   24   2.17   Change of Lending Office   24   2.18   Replacement of
Lenders   24   2.19   Illegality   25
SECTION 3. [Reserved]
 
25
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
25  
4.1
 
Organization; Powers
 
25   4.2   Authorization and No Legal Bar   25   4.3   Enforceability   25   4.4
  Consents   26   4.5   Financial Statements   26   4.6   Business   26   4.7  
Litigation   26   4.8   Compliance with Law   26   4.9   No Default   26   4.10
  Federal Reserve Regulations   26   4.11   Investment Company Act   26   4.12  
Taxes   26   4.13   Collateral   27   4.14   ERISA and Employees   27   4.15  
Use of Proceeds   27
SECTION 5. CONDITIONS PRECEDENT
 
27  
5.1
 
Conditions to Initial Loan
 
27   5.2   Closing Conditions Precedent to the Borrower   29   5.3   Conditions
to Each Loan   29
SECTION 6. AFFIRMATIVE COVENANTS
 
31  
6.1
 
Financial Statements
 
31

--------------------------------------------------------------------------------

  6.2   Certificates; Other Information   31   6.3   Payment of Obligations   31
  6.4   Maintenance of Existence and Governmental Action   31   6.5  
Maintenance of Property; Insurance   32   6.6   Books and Records   32   6.7  
Notices   32   6.8   Preservation of Security Interests   32
SECTION 7. NEGATIVE COVENANTS
 
33  
7.1
 
Fundamental Changes and Subsidiaries
 
33   7.2   Indebtedness   33   7.3   Liens   33   7.4   Nature of Business   33
  7.5   Contracts   33   7.6   Negative Pledge Clauses   33
SECTION 8. EVENTS OF DEFAULT AND NEG TRIGGER EVENTS
 
34  
8.1
 
Events of Default
 
34   8.2   Remedies Upon Event of Default   35   8.3   Additional Cure Rights  
35
SECTION 9. THE ADMINISTRATIVE AGENT
 
36  
9.1
 
Appointment
 
36   9.2   Delegation of Duties   36   9.3   Exculpatory Provisions   36   9.4  
Reliance by Administrative Agent   36   9.5   Notice of Default   37   9.6  
Non-Reliance on Administrative Agent and Other Creditors   37   9.7  
Indemnification   37   9.8   Administrative Agent in Its Individual Capacity  
38   9.9   Successor Administrative Agent   38
SECTION 10. THE SECURITY AGENT
 
39  
10.1
 
Appointment
 
39   10.2   Delegation of Duties   39   10.3   Exculpatory Provisions   39  
10.4   Reliance by Security Agent   39   10.5   Notice of Default   40   10.6  
Non-Reliance on Security Agent and Other Creditors   40   10.7   Indemnification
  41   10.8   Security Agent in Its Individual Capacity   41   10.9   Successor
Security Agent   41   10.10   Appointment of Separate or Co-Security Agent   42
  10.11   Notices, Etc., Under Collateral, Etc   42
SECTION 11. MISCELLANEOUS
 
42  
11.1
 
Amendments and Waivers
 
42   11.2   Notices   43   11.3   No Waiver; Cumulative Remedies   44   11.4  
Survival of Representations and Warranties   44   11.5   Payment of Expenses and
Taxes   44   11.6   Successors and Assigns; Participations and Assignments   45
  11.7   Adjustments; Set-off   47

--------------------------------------------------------------------------------

  11.8   Counterparts   48   11.9   Severability   48   11.10   Integration   48
  11.11   GOVERNING LAW   48   11.12   Submission To Jurisdiction; Waivers   48
  11.13   Acknowledgements   48   11.14   Releases of Guarantees and Liens   49
  11.15   Confidentiality   49   11.16   WAIVERS OF JURY TRIAL   49   11.17  
Non-Recourse   49

SCHEDULES:

1.1   Commitments 4.7   Litigation 4.8   Compliance with Law 4.12   Contests
4.13   UCC Filing Jurisdictions

EXHIBITS:

A   Form of Note B   Form of Borrowing Notice C   Form of Assignment and
Acceptance D   Form of NEG Certificate

--------------------------------------------------------------------------------

        CREDIT AGREEMENT (this "Agreement"), dated as of May 29, 2001, among
PG&E NATIONAL ENERGY GROUP CONSTRUCTION COMPANY, LLC, a Delaware limited
liability company (the "Borrower"), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
"Lenders") and SOCIÉTÉ GÉNÉRALE, as administrative agent (in such capacity, the
"Administrative Agent") and as security agent (in such capacity, the "Security
Agent").

        A.    Pursuant to the Participation Agreement dated as of September 8,
2000 among PG&E Construction Agency Services I, LLC, Master Turbine Trust
I Ltd., Wilmington Trust Company, certain Lenders and Investors parties thereto,
the Administrative Agent and State Street Bank and Trust Company and the
Participation Agreement dated as of September 8, 2000 among PG&E Construction
Agency Services II, LLC, Master Turbine Trust II Ltd., Wilmington Trust Company,
certain Lenders and Investors parties thereto, the Administrative Agent and
State Street Bank and Trust Company (collectively, the "Participation
Agreements") and the other agreements related thereto, the parties thereto
agreed, among other things, to the terms and conditions of the financing of the
Turbines, certain related equipment and electric generating facility design
engineering, commissioning and major maintenance services in connection with the
Borrower's intention to develop certain power generation projects.

        B.    Contemporaneously with the effectiveness of this Agreement, the
transactions contemplated by the Participation Agreements and the other
agreements related thereto and all commitments thereunder shall terminate and
all outstanding Loans and Investor Contributions thereunder shall be prepaid.

        C.    Contemporaneously with the effectiveness of this Agreement, PG&E
Construction Agency Services I, LLC, as agent to Master Turbine Trust I Ltd.,
and Master Turbine Trust I Ltd. and PG&E Construction Agency Services II, LLC,
as agent for Master Turbine Trust II Ltd., and Master Turbine Trust II Ltd. will
assign their respective rights, title and interest in, to and under the Turbine
Documents (as defined below) to the Borrower and in certain other assets to
affiliates of the Borrower.

        D.    To induce the Lenders to enter into this Agreement, the Guarantor,
which indirectly owns 100% of the equity ownership interests of the Borrower,
has agreed to provide a guarantee of the Borrower's obligations under this
Agreement.

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

        1.1    Defined Terms.    As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

        "ABR" or "Alternate Base Rate": for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. For purposes hereof, "Prime Rate" shall mean
the rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by the Administrative Agent in connection with loans to debtors); each
change in the Prime Rate shall be effective on the date such change is publicly
announced as effective. If for any reason the Administrative Agent shall have
determined that it is unable to ascertain the Federal Funds Effective Rate for
any reason, including the inability or failure of the Administrative Agent to
obtain sufficient quotations in accordance with the terms thereof, the ABR shall
be determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the ABR due to a change in the Prime
Rate or the Federal

--------------------------------------------------------------------------------

Funds Effective Rate shall be effective on the effective date of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

        "ABR Loans": Loans the rate of interest applicable to which is based
upon the ABR.

        "Actual Knowledge": actual knowledge of any Responsible Officer employed
by the Borrower or any other Person, as the case may be; provided, that the
Borrower or such other Person, as the case may be, shall be deemed to have
"Actual Knowledge" of any matter as to which a Responsible Officer of such
Person has been given notice by any Creditor, the Borrower or any other Person
pursuant to Section 11.2.

        "Administrative Agent": Société Générale, together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

        "Affiliate": as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

        "After Tax Basis": with respect to any payment to be received, the
amount of such payment increased so that, after deduction of the amount of all
Covered Taxes required either to be withheld upon such payment or paid by the
recipient with respect to the receipt by the recipient of such amounts (taking
into account any current credits or deductions arising therefrom), such
increased payment is equal to the payment otherwise required to be made.

        "Agents": the collective reference to the Administrative Agent and the
Security Agent.

        "Aggregate Commitment Amount": from the Closing Date through March 31,
2002, $280,000,000, and, thereafter, reduced quarterly by $25,000,000 on
April 1, 2002, July 1, 2002, October 1, 2002, January 1, 2003, April 1, 2003,
July 1, 2003 and October 1, 2003.

        "Aggregate Exposure": with respect to any Lender at any time, the amount
of such Lender's Commitment then in effect or, if the Commitments have been
terminated, the amount of such Lender's Loans then outstanding.

        "Aggregate Exposure Percentage": with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender's Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

        "Agreement": as defined in the preamble hereto.

        "Applicable Margin": for each Type of Loan, the rate per annum set forth
under the relevant column heading below:Pricing Grid

Rating
S&P/Moody's

--------------------------------------------------------------------------------

  LIBOR Margins
(bps)

--------------------------------------------------------------------------------

  ABR Margins
(bps)

--------------------------------------------------------------------------------

A/A2   100.00   37.50 A-/A3   112.50   50.00 BBB+/Baa1   125.00   62.50 BBB/Baa2
  137.50   75.00 BBB-/Baa3   162.50   100.00 BB+/Ba1 and below   225.00   162.50

2

--------------------------------------------------------------------------------

For purposes of the foregoing, with respect to the Guarantor or, if a Substitute
Credit Support Instrument is in effect, with respect to the provider thereof,
(i) if the ratings established by the rating agencies are one rating level
apart, the applicable Pricing Grid rating level shall be determined by reference
to the less favorable rating; if the ratings established by the rating agencies
are two or four rating levels apart, the applicable Pricing Grid rating level
shall be determined by reference to the rating that is midway between the two
rating levels; and if the rating established by the rating agencies are three
rating levels apart, the applicable Pricing Grid rating level shall be
determined by reference to the rating level above the lower rating level;
(ii) if ratings shall not be available from S&P or Moody's, the last level shall
be deemed applicable; (iii) if determinative or implied ratings shall change
(other than as a result of a change in the rating system used by any applicable
rating agency) such that a change in the applicable Pricing Grid rating level
would result, such change shall effect a change in the applicable Pricing Grid
rating level as of the day on which it is first announced by the applicable
rating agency, and any change in the Applicable Margin or percentage used in
calculating fees due hereunder shall apply commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change; and (iv) if the rating system of any of the rating
agencies shall change prior to the date all obligations hereunder have been paid
and the commitments cancelled, the Borrower and the Lenders shall negotiate in
good faith to amend the reference to specific ratings above to reflect such
changed rating system, and pending such amendment, if no applicable Pricing Grid
rating level is otherwise determinable based on the foregoing, the last level
shall apply.

        "Assignee": as defined in Section 11.6(c).

        "Assignment and Acceptance": an Assignment and Acceptance, substantially
in the form of Exhibit C.

        "Assignor": as defined in Section 11.6(c).

        "Available Commitment": with respect to any Lender at any time, an
amount equal to the excess, if any, of (a) a Lender's Commitment then in effect
over (b) such Lender's Loans then outstanding.

        "Benefited Lender": as defined in Section 11.7(a).

        "Board": the Board of Governors of the Federal Reserve System of the
United States (or any successor).

        "Borrower": as defined in the preamble hereto.

        "Borrowing Date": any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.

        "Borrowing Notice": as defined in Section 5.3(a).

        "Business Day": any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, and in the case of a Eurodollar Loan, any day on which dealings in U.S.
dollar deposits are carried on in the interbank Eurodollar market and on which
commercial banks are open for domestic and international business in New York
and London.

        "CAS I": PG&E Construction Agency Services I, LLC, a Delaware limited
liability company.

        "CAS II": PG&E Construction Agency Services II, LLC, a Delaware limited
liability company.

        "Change of Control": the failure of NEG to maintain, directly or
indirectly (a) control of fundamental management decisions of the Borrower
(whether through direct or indirect control of

3

--------------------------------------------------------------------------------

the governing body of the Borrower, through a management services agreement with
the Borrower or otherwise) or (b) no less than 50% equity ownership of the
Borrower (or such lesser percentage approved by the Required Lenders, such
approval not to be unreasonably withheld) free and clear of all Liens.

        "Closing Date": the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived in accordance with the terms
thereof, which date is May 29, 2001.

        "Code": the Internal Revenue Code of 1986, as amended from time to time.

        "Collateral": as defined in Section 2.1 of the Security Agreement.

        "Commitment": as to any Lender at any time, the obligation of such
Lender, if any, to make Loans in an aggregate principal amount not to exceed the
product of (i) such Lender's Commitment Percentage and (ii) the Aggregate
Commitment Amount at such time.

        "Commitment Fee Rate": the applicable rate per annum set forth below:

 
  Commitment Fee Rate

--------------------------------------------------------------------------------

  If the Guarantor's long-term unsecured debt ratings are at least BBB- by S&P
and Baa3 by Moody's (or if ratings of such debt have not been issued by such
agencies, such debt is impliedly rated by an issuer rating or an indicative
rating of at least BBB- by S&P and Baa3 by Moody's)   0.375 % If the Guarantor's
long-term unsecured debt rating is lower than BBB- by S&P or Baa3 by Moody's (or
if rating of such debt has not been issued by such rating agency, such debt is
impliedly rated by an issuer rating or an indicative rating lower than BBB- by
S&P or Baa3 by Moody's)   0.50 %

        "Commitment Percentage": the amount set forth under the heading
"Commitment Percentage" opposite such Lender's name on Schedule 1.1 or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.

        "Commitment Period": the period from and including the Closing Date to
the Termination Date.

        "Consents": the collective reference to (i) the Consent and Agreement,
dated as of May 29, 2001, among the Borrower, the Turbine Vendor I and the
Security Agent, (ii) the Consent and Agreement, dated as of May 29, 2001, among
the Borrower, Mitsubishi Heavy Industries, Ltd. and the Security Agent,
(iii) the Consent and Agreement, dated as of May 29, 2001, among the Borrower,
Mitsubishi Heavy Industries America, Inc. and the Security Agent, (iv) the
Consent and Agreement, dated as of May 29, 2001, among the Borrower, Hitachi and
the Security Agent and (v) any other consent and agreement that may be entered
into among the Borrower, the Borrower's counterparty to any Other Equipment
Document and the Security Agent.

        "Contractual Obligation": as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Covered Taxes": as defined in Section 2.15(a).

        "Creditors": the collective reference to the Lenders and the Agents.

4

--------------------------------------------------------------------------------




        "Default": any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

        "Dollars" and "$": dollars in lawful currency of the United States.

        "Environmental Law": whenever enacted or promulgated, any federal,
state, county or local law, statute, ordinance, code, rule, regulation, license,
permit, authorization, approval, covenant, administrative or court order,
judgment, decree, injunction, code or requirement of or any agreement with, any
Governmental Authority:

        (x) relating to pollution (or the cleanup, removal, or remediation
thereof, or any other response thereto), or the regulation or protection of
human health, safety or the environment, including ambient or indoor air, water
vapor, surface water, groundwater, drinking water, land (including surface or
subsurface), plant, aquatic and animal life, or

        (y) concerning exposure to, or the use, containment, storage, recycling,
treatment, generation, discharge, emission, Release or threatened Release,
transportation, processing, handling, labeling, containment, production,
disposal or remediation of any Hazardous Substance, Hazardous Condition or
Hazardous Activity,

in each case as amended and as now or hereafter in effect, and any common law or
equitable doctrine (including injunctive relief and tort doctrines such as
negligence, nuisance, trespass and strict liability) that may impose liability
or obligations for injuries (whether personal or property) or damages due to or
threatened as a result of the presence of, exposure to, or ingestion of, any
Hazardous Substance, whether such common law or equitable doctrine is now or
hereafter recognized or developed. Environmental Laws include CERCLA; the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the Clean Air
Act, 42 U.S.C. §§ 7401 et seq.; the Refuse Act, 33 U.S.C. §§ 401 et seq.; the
Hazardous Materials Transportation Act of 1975, 49 U.S.C. §§ 1801-1812; the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300 et seq.; and the Occupational Safety and
Health Act of 1970.

        "Equipment Costs": the collective reference to Turbine Costs and Other
Equipment Costs.

        "Equipment Procurement Budget": the budget of estimated costs related to
the procurement of Turbines and Other Equipment delivered to the Creditors on or
prior to the Closing Date as modified from time to time in accordance with the
terms of the Credit Agreement.

        "ERISA": the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

        "ERISA Affiliate": any trade or business (whether or not incorporated)
that is a member of a group of (i) organizations described in Section 414(b) or
(c) of the Code, and (ii) solely for purposes of the Lien created under
Section 412(n) of the Code, organizations described in Section 414(m) or (o) of
the Code of which the Guarantor is a member.

        "ERISA Event": the (i) Borrower or any ERISA Affiliate shall fail to pay
when due an amount or amounts aggregating in excess of $15,000,000 which it
shall have become liable to pay under Title IV of ERISA; or (ii) notice of
intent to terminate a Material Plan shall be filed under Title IV of ERISA by
Borrower or any ERISA Affiliate, any plan administrator or any combination of
the foregoing; or (iii) the PBGC shall institute proceedings under Title IV of
ERISA to terminate, to impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or to cause a trustee to be appointed to
administer any Material Plan; or (iv) a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Material
Plan must be terminated; or (v) there shall occur a complete or

5

--------------------------------------------------------------------------------

partial withdrawal from, or a default, within the meaning of Section 4219
(c) (5) of ERISA, with respect to, one or more Multiemployer Plans which could
cause the Borrower or any ERISA Affiliate to incur a current payment obligation
in excess of $15,000,000; or (vi) receipt by the Borrower or any ERISA Affiliate
of notice from one or more Multiemployer Plans of intent to terminate or that it
is insolvent or in reorganization (within the meaning of Section 4241 or 4245 of
ERISA, as applicable) which termination, insolvency or reorganization,
individually or together with other such events, could cause the Borrower and/or
any ERISA Affiliate, individually or in the aggregate, to incur a current
payment obligation in excess of $15,000,000; or (vii) the Borrower or any ERISA
Affiliate shall engage in any non-exempt "prohibited transaction" (as defined in
Section 406 of ERISA or Section 4975 of the Code) which could result in a
current payment obligation of the Borrower and/or any ERISA Affiliate,
individually or in the aggregate, in an amount or amounts aggregating in excess
of $15,000,000; or (viii) the occurrence of any event or series of events of the
nature described in clauses (i) through (vii) with respect to any Plan or
Multiemployer Plan which, individually or in the aggregate, could result in a
liability to the Borrower and/or any ERISA Affiliate, individually or in the
aggregate, in an amount or amounts aggregating in excess of $50,000,000.

        "Eurocurrency Liabilities": as defined in Regulation D of the Board.

        "Eurocurrency Reserve Period" as defined in Section 2.11(b).

        "Eurocurrency Reserve Requirements": for any day the percentage
(expressed as a decimal) which is required on such day, as prescribed by the
Board for determining the reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion Dollars
($5,000,000,000) in respect of Eurocurrency Liabilities (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States office of any
Lender to United States residents).

        "Eurodollar Loans": Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

        "Eurodollar Rate": for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the lower of (i) the offered rate (rounded
upwards, if necessary, to the next higher 1/100th of 1%) which appears on the
Telerate Page 3750, British Bankers Association Interest Settlement Rates (or
such other system for the purpose of displaying rates of leading reference banks
in the London interbank market that replaces such system) or (ii) the average
rate (rounded upwards, if necessary, to the next higher 1/100th of 1%) offered
in the London interbank market to the Eurodollar Reference Banks, in either case
as of 11:00 a.m. (London time) for deposits in Dollars on the day two
(2) Business Days prior to the first day of such Interest Period in an amount
approximately equal to the principal amount of the Eurodollar Loan to which such
Interest Period is to apply and for a period of time comparable to such Interest
Period.

        "Eurodollar Reference Banks": the Lenders or Affiliates of the Lenders.

        "Eurodollar Tranche": the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

        "Event of Default": any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

        "Federal Funds Effective Rate": for any day, the weighted average,
rounded upwards, if necessary, to the nearest 1/100 of 1%, of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the

6

--------------------------------------------------------------------------------




next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

        "Funding Office": the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

        "GAAP": United States generally accepted accounting principles
(including principles of consolidation), in effect from time to time,
consistently applied.

        "GE Turbine": each General Electric Company model PG7241FA or model
PG7251FB gas-turbine generator to be acquired by the Borrower pursuant to the
Turbine Documents.

        "Governmental Action": all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority.

        "Governmental Authority": any Federal, state, county, municipal or other
local governmental authority or judicial or regulatory agency, board, body,
commission, instrumentality, court or quasi-governmental authority.

        "Guarantee": the Guarantee and Agreement, dated as of May 29, 2001,
executed by the Guarantor in favor of the Security Agent, for the benefit of the
Lenders.

        "Guarantee Obligation": (a) a guaranty by a Person (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of the
obligations of another person; and (b) an agreement by a Person, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of the
obligations of another Person (other than in respect of operating leases not
otherwise included in the definition of "Lease Obligations"), including, without
limitation, by (i) the purchase of securities or obligations, (ii) the purchase,
sale or lease of property or the purchase or sale of services primarily for the
purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the obligee of
such obligation against loss, (iii) repayment of amounts drawn down by
beneficiaries of letters of credit, (iv) the maintenance of working capital,
equity capital, available cash or other financial statement condition so as to
enable the primary obligor to pay Indebtedness; (v) the provision of equity or
other capital under or in respect of equity or other capital subscription
arrangements, (vi) the supplying of funds to or investing in a Person on account
of all or any part of such Person's obligation or indemnifying or holding
harmless, in any way, such Person against any part or all of such obligation or
(vii) the placing of any Lien on property (including, without limitation,
accounts and contract rights) of a Person to secure another Person's
Indebtedness.

        "Guaranteed Obligations": as defined in Section 1.01 of the Guarantee.

        "Guarantor": NEG or any successor thereof.

        "Hazardous Activity": any activity, process, procedure or undertaking
that directly or indirectly: (i) produces, generates or creates any Hazardous
Substance; (ii) causes or results in the Release of any Hazardous Substance into
the environment (including ambient or indoor air, water vapor, surface water,
groundwater, drinking water, land (including surface or subsurface), plant,
aquatic and animal life); (iii) involves the containment or storage of any
Hazardous Substance; or

7

--------------------------------------------------------------------------------




(iv) would be regulated as hazardous waste treatment, storage or disposal within
the meaning of any Environmental Law.

        "Hazardous Condition": any condition that violates or that results in
noncompliance with any Environmental Law.

        "Hazardous Substance": any of the following: (i) any petroleum or
petroleum product, explosives, radioactive materials, asbestos, formaldehyde,
polychlorinated biphenyls, lead or radon gas; or (ii) any substance, material,
product, derivative, compound or mixture, mineral, chemical, waste, gas, medical
waste or pollutant that would support the assertion of any claim under any
Environmental Law, whether or not defined as hazardous under any Environmental
Laws.

        "Hitachi": Hitachi America, Ltd., a New York corporation.

        "Incipient NEG Trigger Event": as defined in Section 1.01 of the
Guarantee.

        "Indebtedness": with respect to any Person, (i) all indebtedness of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, (iv) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(v) all Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person under any issued and outstanding acceptance, letter of
credit, surety bonds or similar instruments, (vii) all obligations of such
Person to redeem or purchase any capital stock of such Person which is
mandatorily redeemable, (viii) all Swaps of such Person and (ix) any Guarantee
Obligation of such Person with respect to liabilities of the type described in
clauses (i) through (viii) hereof.

        "Initial Loan": as defined in Section 5.1.

        "Interest Payment Date": (a) as to any ABR Loan, the last day of each
March, June, September and December, the date of any refinancing or conversion
of such Loan with or to a Loan of a different Type, and the Termination Date,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day which is three months (or a
multiple thereof) after the first day of such Interest Period and the day which
is the last day of such Interest Period.

        "Interest Period": with respect to any Eurodollar Loan:

        (a)  initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan, and ending one,
two, three, six months, nine months (if available) or twelve months (if
available) thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

        (b)  thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such Eurodollar Loan, and
ending one, two, three, six months, nine months (if available) or twelve months
(if available) thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto;

        provided that, the foregoing provisions relating to Interest Periods are
subject to the following:

          (i)  if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the

8

--------------------------------------------------------------------------------

result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;

        (ii)  any Interest Period that would otherwise extend beyond the
Termination Date shall end on the Termination Date; and

        (iii)  any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

        "Lease Obligations": without duplication, (i) any Indebtedness
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes and (ii) the present value, determined using a
discount rate equal to the incremental borrowing rate (as defined in Statement
of Financial Accounting Standards No. 13) of the Person incurring such
obligations, of rent obligations under leases of electric generating assets or
natural gas pipelines and related facilities.

        "Lender Affiliate": (a) any Affiliate of any Lender, (b) any Person that
is administered or managed by any Lender and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar loans
in the ordinary course of its business and (c) with respect to any Lender which
is a fund that invests in commercial loans and similar loans, any other fund
that invests in commercial loans and similar loans and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

        "Lenders": as defined in the preamble hereto.

        "Lien": with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset or any
interest or title of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

        "Loan": any loan made by any Lender pursuant to this Agreement.

        "Loan Documents": this Agreement, the Security Documents and the Notes.

9

--------------------------------------------------------------------------------






        "Loan Parties": the Borrower and the Guarantor, or if a Substitute
Credit Support Instrument pursuant to clause (b) of the definition thereof is in
effect, the provider of such Substitute Credit Support Instrument.

        "Master Turbine Agreements": collectively, as amended, supplemented or
otherwise modified from time to time, (i) the master turbine agreement, dated as
of September 6, 2000, between CAS I, as agent of Owner I, and Turbine Vendor I,
with respect to which CAS I and Owner I assigned all of their respective right,
title and interest and obligations to the Borrower on the date hereof, and
(ii) the turbine purchase agreement between CAS II, as agent of Owner II, and
Turbine Vendor II, dated as of September 8, 2000, with respect to which CAS II
and Owner II assigned all of their respective right, title and interest and
obligations to the Borrower on the date hereof.

        "Material Adverse Effect": a material adverse change in (a) the
financial condition or the results of operations of the Borrower, (b) the
ability of the Borrower to perform its obligations under the Loan Documents or
the validity or enforceability of the Transaction Documents or (c) the Security
Agent's rights in the Collateral or the ability to realize on the Collateral
upon the exercise of remedies under any Security Document.

        "Material Plan": any Plan or Plans having aggregate Unfunded Liabilities
in excess of $50,000,000.

        "MHI Turbine": each Mitsubishi Heavy Industries, Ltd. model M501G
combined cycle combustion turbine or steam turbine and all equipment related to
such turbines to be acquired by the Borrower pursuant to the Turbine Documents.

        "Moody's": Moody's Investors Service, Inc.

        "Multiemployer Plan": a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or accruing an obligation to make, contributions, or has within any of
the preceding six years made, or accrued an obligation to make, contributions.

        "NEG": PG&E National Energy Group, Inc., a Delaware corporation.

        "NEG Downgrade Event": as defined in Section 1.01 of the Guarantee.

        "NEG Guarantee Release Date": as defined in Section 1.01 of the
Guarantee.

        "NEG Trigger Event": as defined in Section 1.01 of the Guarantee or, if
a Substitute Credit Support Instrument in the form of a guaranty pursuant to
clause (b) of the definition thereof is in effect, the meaning set forth in the
relevant section of such Substitute Credit Support Instrument.

        "Non-U.S. Person": a Lender or any assignee thereof under Section 11.6
(including any Participant) that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code).

        "Notes": the collective reference to any promissory note evidencing
Loans pursuant to Section 2.3(b).

        "Obligations": the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, or any other document made, delivered or given in

10

--------------------------------------------------------------------------------




connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

        "Other Equipment": collectively, (a)(i) the heat recovery steam
generators and associated auxiliary equipment manufactured by Hitachi and
acquired or to be acquired by the Borrower pursuant to the Master Heat Recovery
Steam Generator Contract, dated as of April 20, 2001, between the Borrower and
Hitachi, (ii) the steam turbine generators and associated auxiliary equipment
manufactured by Hitachi and acquired or to be acquired by the Borrower pursuant
to the Master Steam Turbine Generator Agreement, dated as of March 26, 2001,
between the Borrower and Hitachi and (iii) the two-winding and three-winding
transformers and associated auxiliary equipment manufactured by Hitachi and
acquired or to be acquired by the Borrower pursuant to the Master Main
Transformer Agreements, both dated as of April 19, 2001, between the Borrower
and Hitachi and (b)(i) the heat recovery steam generators, (ii) the steam
turbine generators and (iii) the transformers, together with associated
auxiliary equipment, to be acquired by the Borrower from time to time after the
Closing Date, all to be used in the projects in which the Turbines are intended
to be used.

        "Other Equipment Costs": all fees, expenses and other amounts payable
under the Other Equipment Documents and interest and fees on the Loans to the
extent such Loans are used to pay such amounts.

        "Other Equipment Documents": the contracts and agreements entered into
by the Borrower with respect to the design, development, engineering, purchase,
delivery, installation and maintenance of any Other Equipment.

        "Owner I": Master Turbine Trust I Ltd., a Delaware business trust.

        "Owner II": Master Turbine Trust II Ltd., a Delaware business trust.

        "Participant": as defined in Section 11.6(b).

        "PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

        "Percentage": as to any Lender at any time, the percentage which such
Lender's Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender's Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding, provided, that,
in the event that the Loans are paid in full prior to the reduction to zero of
the Total Loans, the Percentages shall be determined in a manner designed to
ensure that the other outstanding Loans shall be held by the Lenders on a
comparable basis.

        "Permitted Liens": (i) the respective rights and interests of the
parties to the Transaction Documents as provided in the Transaction Documents;
(ii) Liens for taxes that either are not yet due, are due but payable without
penalty or are being contested in good faith and for which the Borrower has set
aside adequate reserves (to the extent required by GAAP); (iii) legal or
equitable encumbrances deemed to exist by reason of the existence of any
litigation or other legal proceeding if the same is subject of a good faith
contest (excluding any attachment prior to judgment, judgment lien or attachment
in aid of execution of a judgment), in each case for which the Borrower has set
aside adequate reserves (to the extent required by GAAP); (iv) deposits or
pledges to secure statutory obligations or appeals and release of attachments,
stay of execution or injunction; performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or for purposes of like
general nature in the ordinary course of business, in each

11

--------------------------------------------------------------------------------




case for which the Borrower has set aside adequate reserves (to the extent
required by GAAP); (v) liens in connection with workers compensation,
unemployment insurance or other social security or pension obligations, in each
case for which the Borrower has set aside adequate reserves (to the extent
required by GAAP) and (vi) mechanic's, workmen's, materialmen's, construction or
other like liens arising in the ordinary course of business or incident to the
construction or improvement of any property in respect of obligations which are
not yet due or which are the subject of a good faith contest and which do not
exceed $3 million with respect to the Collateral.

        "Person": an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

        "Plan": at a particular time, any employee pension benefit plan
described under Section 3(2) of ERISA (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA that is maintained by the Borrower or any
ERISA Affiliate or with respect to which the Borrower or any ERISA Affiliate
could have liability under Section 4069 of ERISA.

        "Pricing Grid": the pricing grid appearing under the definition of
"Applicable Margin."

        "Prime Rate": as set forth in the definition of "ABR."

        "Register": as defined in Section 2.3(a).

        "Required Lenders": at any time, the holders of more than 50% of the
Total Commitments then in effect or, if the Commitments have been terminated,
the Total Loans then outstanding.

        "Requirement of Law": as to any Person, the Certificate of
Incorporation, By-Laws, Articles of Association, partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

        "Responsible Officer": (a) with respect to the Borrower, any Person or
Persons authorized to act on behalf of the Borrower by the Borrower's Board of
Control or other governing body, and (b) with respect to each Creditor, any
officer thereof having responsibility for the administration of the transactions
contemplated by the Loan Documents.

        "S&P": Standard & Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc.

        "SEC": the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

        "Security Agent": as defined in the preamble hereto.

        "Security Agreement": the Security Agreement, dated as of the date
hereof, between the Borrower and the Security Agent, for the benefit of the
Creditors.

        "Security Documents": the collective reference to the Guarantee, the
Security Agreement, the Consents and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

        "Subsidiary": with respect to any Person (herein referred to as the
"parent"), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) which is, at the time any determination
is made, otherwise

12

--------------------------------------------------------------------------------




controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. For purposes of this
definition, "control" shall mean, as used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

        "Substitute Credit Support Instrument": as defined in Section 1.01 of
the Guarantee.

        "Substitute Credit Support Instrument Draw Event": (i) either (x) the
credit rating of the issuer of the letter of credit under clause (a) of the
definition of Substitute Credit Support Instrument ceases to be rated at least
"A" by S&P and at least "A2" by Moody's or (y) the issuer of such letter of
credit ceases to be rated by both S&P and Moody's and, in the case of clause (x)
or (y), such letter of credit is not replaced with a Substitute Credit Support
Instrument within thirty (30) days after such event or (ii) the letter of credit
under clause (a) of the definition of Substitute Credit Support Instrument is
not replaced or renewed by no later than fifteen (15) Business Days prior to its
date of expiration.

        "Swaps": with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. The amount of the obligation under any Swap shall be the amount
determined in respect thereof as of the end of the then most recently ended
fiscal quarter of such Person, based on the assumption that such Swap had
terminated at the end of such fiscal quarter, and in making such determination,
if any agreement relating to such Swap provides for the netting of amounts
payable by and to such Person thereunder of if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.

        "Termination Agreement": the Termination Agreement (Master Turbine
Trusts I and II), dated as of May 29, 2001, among PG&E Corporation, the
Guarantor, PG&E Generating Company, LLC, the Borrower, CAS I, CAS II, Owner I,
Owner II, the Administrative Agent, Wilmington Trust Company, State Street Bank
and Trust Company and the several banks party thereto.

        "Termination Date": December 31, 2003.

        "Total Commitments": at any time, the aggregate amount of the
Commitments then in effect.

        "Total Loans": at any time, the aggregate amount of the Loans of the
Lenders outstanding at such time.

        "Transaction Documents": the Loan Documents, the Turbine Documents and
the Other Equipment Documents.

        "Transaction Expenses": transaction expenses payable pursuant to
Section 11.5 to the extent the same have not been specifically designated in the
applicable Borrowing Notice as Equipment Costs.

        "Transferee": any Assignee or Participant.

        "Turbine": each GE Turbine or MHI Turbine.

        "Turbine Contract": each definitive agreement for the purchase of one or
more Turbines entered into pursuant to the Master Turbine Agreements, any long
term service agreement with respect to the Turbines, any other definitive
agreement relating to one or more specific Turbines and any guarantees provided
in connection with the foregoing, in form and substance reasonably satisfactory
to the Administrative Agent.

13

--------------------------------------------------------------------------------




        "Turbine Costs": all fees, expenses and other amounts payable under the
Turbine Documents and interest and fees on Loans to the extent such Loans were
used to pay such amounts.

        "Turbine Documents": the Master Turbine Agreements and all Turbine
Contracts.

        "Turbine Vendor": each of Turbine Vendor I and Turbine Vendor II.

        "Turbine Vendor I": General Electric Company, as vendor of the GE
Turbines under the Turbine Documents.

        "Turbine Vendor II": collectively, Mitsubishi Heavy Industries, Ltd. and
Mitsubishi Heavy Industries America, Inc., as vendor of the MHI Turbines under
the Turbine Documents.

        "Type": as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

        "UCC Financing Statements": Uniform Commercial Code financing statements
identified in Schedule 4.13 to this Agreement appropriately completed and
executed for filing.

        "Unfunded Liabilities": with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of the Borrower or any ERISA Affiliate
to the PBGC or any other Person under Title IV of ERISA.

        "United States": the United States of America.

        1.2    Other Definitional Provisions.    (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

        (b)  As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Loan Party not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation", (iii) the word "incur" shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
"incurred" and "incurrence" shall have correlative meanings), (iv) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, capital stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

        (c)  The words "hereof", "herein" and "hereunder" and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

        (d)  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

        2.1    Commitments.    (a) Subject to the terms and conditions hereof,
each Lender severally agrees to make revolving credit loans to the Borrower from
time to time during the Commitment Period in an

14

--------------------------------------------------------------------------------

aggregate principal amount at any one time outstanding which does not exceed the
amount of such Lender's Commitment. During the Commitment Period the Borrower
may use the Commitments by borrowing, prepaying the Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.

        (b)  The Loans may from time to time be (i) Eurodollar Loans, (ii) ABR
Loans or (iii) a combination thereof, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2, 2.3 and 2.8;
provided that no Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the Termination Date.

        (c)  The Borrower shall repay all outstanding Loans on the Termination
Date.

        2.2    Procedure for Borrowing.    Subject to Section 5.3, the Borrower
may borrow under the Commitments during the Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans), specifying (i) the
amount and Type of Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Period therefor. Any
Loans made on the Closing Date shall initially be ABR Loans. Each borrowing
under the Commitments shall be in an amount equal to (x) in the case of ABR
Loans, at least $1,000,000 and (y) in the case of Eurodollar Loans, at least
$1,000,000 (or, if the then aggregate Available Commitments are less than
$1,000,000, such lesser amount). Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 11:00 A.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

        2.3    Evidence of Debt.    (a) The Administrative Agent, on behalf of
the Lenders, shall maintain the register (the "Register") in which shall be
recorded (i) the amount of each Loan made hereunder and any Note evidencing such
Loan, the Type thereof and each Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and the amount
of each Lender's share thereof.

        (b)  The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note substantially in the form of Exhibit A hereto, with appropriate
insertions as to date and principal amount (each, a "Note") evidencing any Loan
of such Lender.

        2.4    Commitment Fees, etc.    (a) The Borrower agrees to pay in
arrears to the Administrative Agent for the account of each Lender a commitment
fee for the period from and including the Closing Date to the last day of the
Commitment Period, computed at the Commitment Fee Rate calculated on the basis
of a 365- (or 366-, as the case may be) day year for actual days elapsed on the
average daily amount of the Available Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Termination Date,
commencing on the first of such dates to occur after the date hereof.

        (b)  The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.

15

--------------------------------------------------------------------------------


        2.5    Termination or Reduction of Commitments.    The Borrower shall
have the right, upon not less than five Business Days' notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments; provided that no such termination or
reduction of Commitments shall be permitted if, after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the Total
Loans would exceed the Total Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Commitments then in effect.

        2.6    Optional Prepayments.    The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent at least five
Business Days prior thereto, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans, ABR Loans or a
combination thereof and, if of a combination thereof, the amount allocable to
each; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.16. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.

        2.7    Mandatory Prepayment of Loans and Commitment
Reductions.    (a) (i) Prior to the NEG Guarantee Release Date, upon the
occurrence and continuance of a NEG Trigger Event or a NEG Downgrade Event, both
with respect to the Guarantor, the Loans shall be subject to mandatory
prepayment in full, in the case of a NEG Trigger Event, on the date that is five
Business Days after the receipt by the Borrower from the Security Agent of a
copy of the Payment Demand under the Guarantee or, in the case of a NEG
Downgrade Event, on the date that is five Business Days after the receipt by the
Borrower from the Security Agent of a written notice of such NEG Downgrade
Event.

        (ii)  If a Substitute Credit Support Instrument in the form of a
guaranty is provided pursuant to clause (b) of the definition thereof in
accordance with Section 2.07(b) of the Guarantee, upon the occurrence and
continuance of a NEG Trigger Event with respect to such Substitute Credit
Support Instrument or a NEG Downgrade Event with respect to such Substitute
Credit Support Instrument, the Loans shall be subject to mandatory prepayment in
full, in the case of a NEG Trigger Event, on the date that is five Business Days
after the receipt by the Borrower from the Security Agent of a copy of the
payment demand under such Substitute Credit Support Instrument or, in the case
of a NEG Downgrade Event, on the date that is five Business Days after the
receipt by the Borrower from the Security Agent of a written notice of such NEG
Downgrade Event.

        (iii)  If a Substitute Credit Support Instrument in the form of a letter
of credit is provided pursuant to clause (a) of the definition thereof in
accordance with Section 2.07(b) of the Guarantee, upon the occurrence and
continuance of a Substitute Credit Support Instrument Draw Event, the Loans
shall be subject to mandatory prepayment in full on the date of such event.

        (b)  If, on any date, as a result of the reduction of the Aggregate
Commitment Amount in accordance with the definition thereof, the aggregate
amount of the Loans outstanding exceeds the Aggregate Commitment Amount then in
effect, the Borrower shall prepay the Loans in the amount of such difference.
The application of any prepayment of Loans accompanying any Commitment reduction
pursuant to this Section 2.7 shall be made, first, to ABR Loans and, second, to
Eurodollar Loans. Each prepayment of the Loans under this Section 2.7 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

        2.8    Conversion and Continuation Options.    (a) The Borrower may
elect from time to time to convert all or any part of outstanding Eurodollar
Loans to ABR Loans by giving the Administrative

16

--------------------------------------------------------------------------------


Agent at least two Business Days' prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert all or any part of outstanding ABR Loans to Eurodollar
Loans by giving the Administrative Agent at least three Business Days' prior
irrevocable notice of such election (which notice shall specify the length of
the initial Interest Period therefor), provided that no ABR Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing or after the date that is one month prior to the Termination Date.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

        (b)  Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the definition of "Interest Period" set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that no Eurodollar Loan may be continued as such when any Event
of Default has occurred and is continuing or after the date that is one month
prior to the Termination Date, and provided, further, that if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph, such Loans shall be
automatically continued as a Eurodollar Loan with a one-month Interest Period.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

        2.9    Limitations on Eurodollar Tranches.    All borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, no more than ten (10) Eurodollar Tranches shall be
outstanding at any one time.

        2.10    Interest Rates and Payment Dates.    (a) Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

        (b)  Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

        (c)  (i) If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%, from the date of such non-payment until such
amount is paid in full (as well after as before judgment).

        (d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that (i) interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand and (ii) each prepayment of Loans
shall be accompanied by accrued interest to the date of such prepayment on the
amount prepaid and any amounts owing pursuant to Section 2.16.

        2.11    Computation of Interest and Fees.    (a) Whenever it is
calculated on the basis of the Prime Rate, interest shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed; and, otherwise, interest shall be calculated on the basis of a 360-day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the

17

--------------------------------------------------------------------------------


effective date and the amount of each such change in interest rate and provide
reasonable detail describing the basis for such change.

18

--------------------------------------------------------------------------------

        (b)  In the event that any Lender shall determine at any time that such
Lender is required to maintain reserves in respect of Eurocurrency Liabilities
during any period during which any Loan made by it accrues interest at the
Eurodollar Rate (each such period, for such Lender, a "Eurocurrency Reserve
Period"), but only in respect of any period during which any reserve shall
actually be maintained by such Lender for any Eurodollar Loan as a result of a
reserve requirement applicable to it under Regulation D of the Board in
connection with Eurocurrency Liabilities, then such Lender shall promptly give
notice to the Borrower and the Administrative Agent of such determination, and
the Borrower shall directly pay to such Lender additional interest on the unpaid
principal amount of such Eurodollar Loan during such Eurocurrency Reserve Period
by a rate per annum which shall, during each Interest Period applicable to such
Loan, be the amount by which (x) the Eurodollar Rate for such Interest Period
divided (and rounded upward to the next whole multiple of 1/100 of 1%) by a
percentage equal to 100% minus the then stated maximum Eurocurrency Reserve
Requirement applicable to such Lender in respect of Eurocurrency Liabilities
exceeds (y) the Eurodollar Rate for such Interest Period. Each Lender so
requesting compensation shall furnish along with such notice a certificate
setting forth in reasonable detail the cost actually incurred to maintain such
reserves and the basis for the determination of such amount, provided that the
Borrower shall not be obligated to compensate such Lender for the amount of such
increased cost incurred with respect to a period of time prior to the date which
is 90 days before the date on which such Lender first notifies the Borrower that
it intends to claim such compensation or that an event has occurred which will
entitle it to such compensation. Additional interest payable pursuant to the
second preceding sentence shall be paid by the Borrower at the time that it is
otherwise required to pay interest in respect of such Loan or, if later demanded
by such Lender, promptly on demand. Such Lender agrees that, if it gives notice
to the Borrower and the Administrative Agent of the existence of a Eurocurrency
Reserve Period, it shall promptly notify the Borrower and the Administrative
Agent of any termination thereof, at which time the Borrower shall cease to be
obligated to pay additional interest to such Lender pursuant to the first
sentence of this paragraph until such time, if any, as a subsequent Eurocurrency
Reserve Period shall occur.

        (c)  Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the applicable Lenders in the absence of manifest error. A
Lender shall, at the request of the Borrower or the Administrative Agent,
deliver to the Borrower or the Administrative Agent a statement showing the
quotations used by such Lender in determining any interest rate pursuant to
Section 2.11(a) or (b).

        2.12    Inability to Determine Interest Rate.    If prior to the first
day of any Interest Period:

        (a)  the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the eurodollar market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

        (b)  the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Eurodollar Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof (which
notice shall describe in reasonable detail the basis for such determination) to
the Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any ABR Loans that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no

19

--------------------------------------------------------------------------------

further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurodollar Loans.

        2.13    Pro Rata Treatment and Payments.    (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the Percentages of the Lenders.

        (b)  Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Loans shall be made pro rata according to
the respective outstanding principal amounts of the Loans then held by the
Lenders.

        (c)  All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall make available to
each Lender from the Administrative Agent's New York accounts its pro rata share
of each such payment prior to 1:00 P.M., New York City time, in immediately
available funds. If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

        (d)  Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender's share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, and if the corresponding amount was made available to
the Borrower by the Administrative Agent, the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans, on demand, from the Borrower; provided that if the
Borrower repays such corresponding amount to the Administrative Agent and such
Lender subsequently makes available its share of the borrowing to the
Administrative Agent, the Administrative Agent shall promptly make such loan
proceeds available to the Borrower. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender's share of such borrowing. Upon receipt of notice from a
Lender that it will not make available to the Administrative Agent its share of
a borrowing or upon any failure of a Lender to fund its portion of any such
borrowing, the Administrative Agent shall promptly provide the Borrower with
notice thereof.

        2.14    Requirements of Law.    (a) If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive

20

--------------------------------------------------------------------------------


(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

          (i)  shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for changes in
the rate of tax on the overall net income of such Lender) or a franchise tax in
lieu of net income taxes;

        (ii)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances or loans by, or any
other acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate; or

        (iii)  shall impose on such Lender any other condition related to the
making or maintaining of any Eurodollar Loan;

and the result of any of the foregoing is to increase the cost to such Lender by
an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, on an After Tax Basis, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable (excluding any increased cost or reduced amounts receivable that are
attributable to taxes that are not Covered Taxes) that are allocable to Loans
made by such Lender hereunder on the next Interest Payment Date (or, if earlier,
the next date on which principal is due) after the Borrower receives the notice
required pursuant to the next sentence. If any Lender becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall deliver to the
Borrower a notice setting forth in reasonable detail the amount of such
increased costs or reduced amount receivable and the basis for the determination
of such amount, provided that the Borrower shall not be obligated to compensate
such Lender for the amount of such increased cost or reduced amount receivable
incurred with respect to a period of time prior to the date which is 90 days
before the date on which such Lender first notifies the Borrower that it intends
to claim such compensation or that an event has occurred which will entitle it
to such compensation.

        (b)  If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof has the effect of reducing the rate
of return on such Lender's or such corporation's capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender's or such corporation's policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request (setting forth in
reasonable detail the amount being charged by such Lender and the basis for
determination of such amount) therefor, the Borrower shall pay, on an After Tax
Basis, on the next Interest Payment Date (or, if earlier, on the next date on
which principal is due in respect of the Loans) after the Borrower first
receives such request, to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction; provided that the
Borrower shall not be obligated to compensate such Lender for the amount of such
increased cost or reduced amount receivable incurred with respect to a period of
time prior to the date which is 90 days before the date on which such Lender
first notifies the Borrower that it intends to claim such compensation or that
an event has occurred which will entitle it to such compensation.

        (c)  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent setting forth in reasonable detail the

21

--------------------------------------------------------------------------------


basis and calculation of such additional amounts) shall be conclusive in the
absence of manifest error. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

        2.15    Taxes.    (a) Except as provided in Section 2.15(b), and subject
to the exclusions set forth in the following two sentences, all payments made by
Borrower hereunder or under any Note will be made free and clear of, and without
deduction or withholding for, any present or future taxes, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect to
such taxes, levies, imposts, duties, fees or other charges (all such taxes,
levies, imposts, duties, fees, assessments or other charges being referred to
collectively as "Covered Taxes"). Notwithstanding the above, Covered Taxes shall
not include any taxes imposed by the United States (including any political
subdivision or taxing authority thereof or therein) on or measured by the net
income or net profit of the Administrative Agent, any Lender, or any Participant
as a result of (i) the Administrative Agent, any Lender or any Participant being
organized under the laws of the United States, (ii) the Administrative Agent's
office, any Lender's applicable lending office, or any Participant's office
being located in the United States, or (iii) the Administrative Agent, any
Lender, or any Participant being engaged in trade or business in the United
States, having a permanent establishment in the United States or otherwise being
subject to either franchise or net income taxation in the United States by
virtue of its activities therein or contact therewith (excluding franchise or
net income taxation that results solely from a Lender's activity of making a
Loan hereunder). Notwithstanding the above, Covered Taxes shall not include any
taxes, levies, imposts, deductions, fees, assessments, or other charges imposed
on the Administrative Agent, any Lender or any Participant by any jurisdiction
other than the United States (including any political subdivision or taxing
authority thereof or therein) as a result of (i) the Administrative Agent, any
Lender or any Participant being organized under the laws of such jurisdiction,
(ii) the Administrative Agent's office, any Lender's applicable lending office,
or any Participant's office being located in such jurisdiction, (iii) the
Administrative Agent, any Lender or any Participant being engaged in a trade or
business in such jurisdiction, having a permanent establishment in such
jurisdiction or otherwise being subject to either franchise or net income
taxation in such jurisdiction by virtue of its activities therein or contact
therewith (excluding franchise or net income taxation that results solely from a
Lender's activity to make a Loan hereunder) or (iv) the Administrative Agent or
any Lender making a payment to any Participant from or through such
jurisdiction. If any Covered Taxes are so levied or imposed, Borrower agrees to
pay the full amount of such Covered Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or under
any Note, after withholding or deduction for or on account of any Taxes, will
not be less than the amount provided for herein or in such Note. Borrower will
furnish to the Administrative Agent within 60 days after the date the payment of
any Covered Taxes is due pursuant to applicable law certified copies of tax
receipts or other documentation reasonably acceptable to the Administrative
Agent, evidencing such payment by Borrower. Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Covered Taxes (including any incremental taxes, penalties
and interest) so levied or imposed upon and paid by such Lender. If Borrower has
a good faith reason to challenge the assessment or imposition of any Covered
Taxes, the Administrative Agent and the relevant Lender shall reasonably
cooperate with the Borrower with respect to such challenge at the expense of the
Borrower.

        (b)  Each Non-U.S. Person agrees to deliver to Borrower and the
Administrative Agent (and in the case of a Participant, to the Borrower, the
Administrative Agent and the relevant Lender) on or prior to the Closing Date,
or in the case of a Lender that is an assignee or a Participant that is a
transferee of an interest under this Agreement pursuant to Section 11.6 (unless
the respective Lender or Participant was already a Lender or Participant
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender or Participant (or in the case of a

22

--------------------------------------------------------------------------------


Participant, promptly after such Participant purchases the related
participation), two accurate and properly completed original signed copies of
Internal Revenue Service Form W-8ECI or W-8BEN (or successor forms) or, in the
case of a Non-U.S. Person claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
"portfolio interest", a Form W-8BEN, or any subsequent versions thereof or
successors thereto. If such Non-U.S. Person delivers a Form W-8BEN (claiming an
exemption from withholding with respect to "portfolio interest"), such Non-U.S.
Person must also deliver a certificate to the Borrower and the Administrative
Agent (and in the case of a Participant, to the Borrower, the Administrative
Agent and the Lender from which the related participation was purchased)
representing that such Non-U.S. Person is the beneficial owner of all Loans it
made pursuant to this Agreement (or, in the case of a Participant, of the
Participating Interests it purchased), and claiming complete exemption from U.S.
federal withholding tax on any payments made by the Borrower to such Non-U.S.
Person directly or indirectly under this Agreement or the other Loan Documents
(or, in the case of a Participant, under its Participating Interest) by reason
of such interest being "portfolio interest" under Section 871(h) or 881(c) of
the Code (unless such Non-U.S. Person sold any Participating Interests in any
such Loan, in which case such certificate will indicate the Loans or portions
thereof that are beneficially owned by such Non-U.S. Person and represent that
with respect to the portion of the Loans in which Participating Interests were
sold, such Non-U.S. Person received from each of its Participants either a
properly completed and duly executed Form W-8ECI or a properly completed and
duly executed Form W-8BEN along with a certificate signed under penalty of
perjury indicating that such Participant was the beneficial owner of the
relevant participating interest and claiming complete exemption from U.S.
federal withholding tax on any payments received on such participating interest,
in either case such Non-U.S. Person must attach to its certificate copies of all
Forms W-8ECI and W-8BEN and any certificates described above that it received
from its Participants). In addition, any such certificate made by a Non-U.S.
Person (including those made by a Participant) must represent that such Non-U.S.
Person is not a "bank" for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code)), and such
certificate must be duly executed under penalty of perjury by such Non-U.S.
Person claiming complete exemption from U.S. federal withholding tax.
Notwithstanding anything to the contrary contained in Section 2.15(a), but
subject to the immediately succeeding sentence, (x) Borrower shall be entitled,
to the extent required to do so by law, to deduct or withhold any taxes imposed
by the United States from interest payable hereunder for the account of any
Non-U.S. Person to the extent that such Non-U.S. Person has not provided to the
Borrower and the Administrative Agent (and in the case of a Participant, to the
Borrower, the Administrative Agent and the relevant Lender) U.S. Internal
Revenue Service Forms and any required certificates that establish a complete
exemption from such deduction or withholding, (y) Borrower shall not be
obligated pursuant to any provision of Section 2.15(a) to gross-up payments to
be made to a Lender in respect of income or withholding taxes imposed by the
United States on such Non-U.S. Person if such Non-U.S. Person has not provided
to the Borrower and the Administrative Agent (and to the relevant Lender, in the
case of a Participant) Internal Revenue Service Forms and certificates pursuant
to this Section 2.15(b) that establish a complete exemption from withholding of
such Covered Taxes and (z) any Covered Taxes described in Section 2.15(b)(y)
above will not be covered by any of Borrower's indemnification or payment
obligations under this Agreement. Notwithstanding anything to the contrary
contained in the preceding sentence or elsewhere in this Section 2.15, Borrower
agrees to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 2.15(a) in respect of any Covered Taxes deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
that are effective after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of such Covered Taxes. Each
Non-U.S. Person shall promptly notify the Borrower at any time it determines
that it is no longer in a position to

23

--------------------------------------------------------------------------------

provide any previously delivered form or certificate to the Borrower (or any
other subsequent form of certification adopted by the U.S. taxing authorities
for such purpose).

        (c)  The agreements in Section 2.15(a) shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder. No provision of this Section 2.15 (other than the definition of
"Covered Taxes" where it is expressly incorporated by reference in other
sections of this Agreement) shall be interpreted to limit any party's rights for
indemnification under any other provision of the Loan Documents; provided that
no party shall be entitled to a double recovery under this Agreement with
respect to any claim under this Section 2.15.

        2.16    Indemnity.    The Borrower shall indemnify each Lender against
any direct (as opposed to consequential) loss or expense which such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement, or (c) the making of a prepayment of Eurodollar
Loans on a day which is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest which would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate of any Lender setting forth any amount or amounts (and in
reasonable detail, the basis therefore) which such Lender is entitled to receive
pursuant to this Section 2.16 and evidencing a loss suffered by such Lender of
such amount or amounts shall be delivered to the Borrower. The provisions of
this Section 2.16 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

        2.17    Change of Lending Office.    Each Lender agrees that if it makes
any demand for payment under Section 2.11(b), 2.14 or 2.15(a) herein or pursuant
to Section 11.5(c), or if any adoption or change of the type described in
Section 2.19 herein shall occur with respect to it, it will use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different lending office if
the making of such a designation would reduce or obviate the need for the
Borrower to make payments under Section 2.11(b), 2.14, 2.15(a) or 11.5(c)
herein, or would eliminate or reduce the effect of any adoption or change
described in Section 2.19 herein.

        2.18    Replacement of Lenders.    The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.11(b), 2.14 or 2.15(a) or pursuant to Section 11.5(c) or (b) defaults
in its obligation to make Loans hereunder, with a replacement lender; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such replaced Lender shall
have taken no action under Section 2.17 which action shall have eliminated the
continued need for payment of amounts owing pursuant to Section 2.11(b), 2.14,
2.15(a) or 11.5(c), (iv) the replacement lender shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.16 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in

24

--------------------------------------------------------------------------------


accordance with the provisions of Section 11.6 other than the provision of
Section 11.6(c) that relates to minimum aggregate principal amounts of Loans
that will be replaced (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.14, 2.15(a) or 11.5(c), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

        2.19    Illegality.    Notwithstanding any other provision herein, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, such Lender shall notify the
Administrative Agent, and the Administrative Agent shall forthwith give notice
thereof to the Borrower, whereupon (a) the commitment of such Lender hereunder
to make Eurodollar Loans, continue Eurodollar Loans as such and convert ABR
Loans to Eurodollar Loans shall forthwith be suspended until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist and (b) such Lender's Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. Before
giving any notice to the Administrative Agent pursuant to this Section 2.19,
such Lender shall use reasonable efforts to designate a new lending office in
accordance with Section 2.17. If any such conversion of a Eurodollar Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 2.16.

SECTION 3. [RESERVED]

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE BORROWER

        To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans, the Borrower hereby represents and warrants to
the Administrative Agent and each Lender that:

        4.1    Organization; Powers.    The Borrower (i) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware; (ii) has all requisite corporate power, authority and legal
right to own, lease and operate the property and assets it purports to own or
lease and to carry on its business as now being conducted; (iii) is duly
authorized to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not materially and
adversely affect the Borrower's ability to perform its obligations under the
Transaction Documents; and (iv) has all requisite corporate power and authority
to execute, deliver and perform its obligations under each Transaction Document
and each other agreement or instrument contemplated thereby to which it is a
party.

        4.2    Authorization and No Legal Bar.    The execution, delivery and
performance by the Borrower of each Transaction Document to which it is a party
and the consummation of any of the transactions contemplated thereby (i) have
been duly authorized by all requisite action, including, if required, member
action on the part of the Borrower and (ii) will not (A) violate, result in the
breach of or constitute a default under, any Requirement of Law or Contractual
Obligation applicable to or binding on it as of the date hereof, (B) be in
conflict with or result in a breach of the limited liability company agreement
of the Borrower or constitute (alone or with notice or lapse of time or both) a
Default or (C) result in or require the creation or imposition of any Lien
(other than pursuant to the Security Documents) upon or with respect to any of
the Collateral.

        4.3    Enforceability.    Each Transaction Document to which the
Borrower is a party has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the

25

--------------------------------------------------------------------------------


Borrower enforceable against the Borrower in accordance with its terms, except
as such enforceability (i) may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights and remedies generally and (ii) is subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law).

        4.4    Consents.    No consent or other action by any holder or trustee
of any indebtedness or other obligations of the Borrower or by any other Person
is or will be required by the Borrower in connection with the execution,
delivery and performance by the Borrower of each Transaction Document to which
it is a party and the consummation of any of the transactions contemplated
thereby, except such as have been made or obtained and are in full force and
effect.

        4.5    Financial Statements.    The financial statements of the Borrower
(for the fiscal year ended December 31, 2000) furnished to the Lenders fairly
present, and each financial statement of the Borrower delivered on or after the
Closing Date pursuant to this Agreement will fairly present, the financial
condition and results of operations and cash flows of the Borrower as of such
dates and for such periods. All such financial statements were or will be
prepared in accordance with GAAP applied on a consistent basis.

        4.6    Business.    The Borrower has not engaged in any business or
activity other than the acquisition of the Turbines pursuant to the Turbine
Documents, the negotiation and entering into of the Other Equipment Documents,
the acquisition of the Other Equipment pursuant to the Other Equipment Documents
and the other transactions contemplated by the Transaction Documents.

        4.7    Litigation.    Except as set forth on Schedule 4.7, there is no
(i) injunction, writ, preliminary restraining order or other order of any nature
by an arbitrator, court or any other Governmental Authority, or (ii) action,
suit, arbitration, investigation or proceeding at law or in equity by or before
any arbitrator, court or any Governmental Authority pending against the Borrower
or, to the best of the Borrower's knowledge, threatened against the Borrower or
any property or other assets or rights of the Borrower with respect to any
Transaction Document or against CAS I, CAS II or (to the Actual Knowledge of the
Borrower) against any Turbine Vendor, that would materially and adversely affect
the Borrower's ability to perform its obligations under the Transaction
Documents.

        4.8    Compliance with Law.    Except as set forth on Schedule 4.8 and
with respect to which arrangements reasonably satisfactory to the Administrative
Agent have been made, the Borrower is in compliance with all Governmental
Actions applicable to the Borrower in all material respects.

        4.9    No Default.    No Event of Default or Default has occurred and is
continuing.

        4.10    Federal Reserve Regulations.    Neither the Borrower nor any of
the members in the Borrower is engaged, directly or indirectly, principally, or
as one of its important activities, in the business of extending, or arranging
for the extension of, credit for the purposes of purchasing or carrying any
margin stock, within the meaning of Regulation T, U or X of the Board. No part
of the proceeds of any Loans will be used for "purchasing" or "carrying" any
"margin stock" as so defined, or for extending credit to others for the purpose
of purchasing or carrying margin stock, or for any purpose which would violate,
or cause a violation of, any such regulation.

        4.11    Investment Company Act.    The Borrower is not an "investment
company" as defined in, or subject to regulation under, the Investment Company
Act.

        4.12    Taxes.    The Borrower has filed, or caused to be filed, all
Federal, state, local and foreign tax and information returns that are required
to have been filed by it in any jurisdiction, and has paid all taxes shown to be
due and payable on such returns and all other taxes and assessments payable by
it, to the extent the same have become due and payable, except to the extent
there is a good faith contest

26

--------------------------------------------------------------------------------


thereof by appropriate proceedings by the Borrower which are described on
Schedule 4.12 and for which the Borrower shall have set aside adequate reserves
to the extent required by GAAP.

        4.13    Collateral.    The Borrower has good title to, or a valid
leasehold, license, easement or other interest in, the Collateral purported to
be covered by the Security Documents to which it is a party, subject to no Liens
other than liens described in clauses (i) and (vi) of the definition of
Permitted Liens. Except to the extent possession is required for perfection, all
filings, recordings, registrations and other actions have been made, obtained
and taken in all relevant jurisdictions that are necessary to create and perfect
the Liens of the Security Agent in all right, title, estate and interest of the
Borrower in the personal property forming the Collateral pursuant to the
Security Documents, subject to no Liens other than liens described in clauses
(i) and (vi) of the definition of Permitted Liens.

        4.14    ERISA and Employees.    The Borrower does not sponsor, maintain,
administer, contribute to, participate in, or have any obligation to contribute
to or any liability Plan nor since the date which is six years immediately
preceding the Closing Date has the Borrower established, sponsored, maintained,
administered, contributed to, participated in, had any obligation to contribute
to or liability under, any Plan. The Borrower and each ERISA Affiliate are in
compliance in all material respects with all applicable provisions of ERISA and
the Code and all other laws applicable to such Plans, including the Age
Discrimination in Employment Act, the Americans With Disabilities Act and Title
VII of the Civil Rights Act.

        4.15    Use of Proceeds.    The proceeds of the Loans shall be used
exclusively to pay Transaction Expenses and Equipment Costs. Notwithstanding the
foregoing, the proceeds of the Initial Loan shall be used in accordance with the
provisions of the Termination Agreement.

SECTION 5. CONDITIONS PRECEDENT

        5.1    Conditions to Initial Loan.    The agreement of each Lender to
make the initial Loan (the "Initial Loan") requested to be made by it is subject
to the fulfillment to the satisfaction of or waiver by the Creditors, prior to
or concurrently with the making of such Loan on the Closing Date of the
following conditions precedent:

        (a)    Transaction Document.    Each of the Transaction Documents
entered into on or prior to the Closing Date shall have been duly authorized,
executed and delivered by the parties thereto and shall be in full force and
effect, and each Lender shall have received a fully executed copy of each Loan
Document executed on the Closing Date and copies of the Turbine Documents and
Other Equipment Documents executed on or prior to the Closing Date.

        (b)    Taxes.    All taxes, fees and other charges in connection with
the execution, delivery, and, where applicable, recording, filing and
registration of the Transaction Documents shall have been paid or provisions for
such payment shall have been made.

        (c)    Actions to Perfect Liens.    All filings, recordings,
registrations and other actions, including the filing of duly executed UCC
Financing Statements, necessary to establish, protect and preserve the Security
Agent's valid and first priority lien on, and perfected security interest in,
all right, title, estate and interest in and to the respective Collateral
thereunder, on the terms set forth in the Security Documents, shall have been
duly made or taken on or prior to the Closing Date, or the Borrower shall have
made arrangements to cause such filings, recordings, registrations and other
actions to be made or taken promptly after the Closing Date. The Security Agent
(for the benefit of the Creditors) shall have, on the terms set forth in the
Security Documents, a first priority lien on, and perfected security interest
in, the Collateral, and the Collateral shall be free and clear of all other
Liens other than liens described in clauses (i) and (vi) of the definition of
Permitted Liens.

27

--------------------------------------------------------------------------------




        (d)    Lien Searches.    The Administrative Agent shall have received
the results of recent searches of Uniform Commercial Code, judgment and tax lien
filings with respect to the personal property of the Borrower, and the results
of such searches shall be satisfactory to the Administrative Agent.

        (e)    Authorization Proceedings and Documents of the Borrower.    Each
Lender shall have received: (i) a certified copy of the resolutions or minutes
or other appropriate documents evidencing the corporate actions of the Borrower
authorizing the execution, delivery and performance of the Transaction Documents
to which it is a party, certified by the Secretary or an Assistant Secretary of
the Borrower as of the Closing Date, which certificate shall state that such
resolutions or minutes or other appropriate documents have not been amended,
modified, revoked or rescinded; (ii) an incumbency certificate of the Borrower
regarding the officers thereof authorized to execute and deliver on its behalf
any Transaction Document to which it is a party and any other documents and
agreements to be delivered in connection therewith, certified by the Secretary
or an Assistant Secretary of the Borrower as of the Closing Date; and (iii) true
and complete copies of the certificate of formation, limited liability agreement
and other organizational documents (if any) of the Borrower, certified as of the
Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of the Borrower.

        (f)    Officer's Certificates of the Borrower and the Guarantor.    Each
Lender shall have received an Officer's Certificate of each of the Borrower and
the Guarantor, dated the Closing Date, stating that: (i) in the case of the
Officer's Certificate of the Borrower, (x) the representations and warranties
set forth in this Agreement are true and correct in all material respects as of
the Closing Date, except to the extent such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date, (y) all conditions precedent required to be fulfilled on
the Closing Date have been fulfilled and (z) no Default or Event of Default has
occurred and is continuing and (ii) in the case of the Officer's Certificate of
the Guarantor, (1) the representations and warranties of the Guarantor set forth
in Section III of the Guarantee are true and correct in all material respects as
of the Closing Date, except to the extent such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date and (2) as of the Closing Date, no Incipient NEG Trigger
Event, NEG Trigger Event or NEG Downgrade Event has occurred and is continuing.

        (g)    Legal Opinions.    Each Lender shall have received the following
executed legal opinions, dated the Closing Date and addressed to it, each in
form and substance reasonably satisfactory to the Administrative Agent:

          (i)  (A) the opinion of Hunton & Williams, special New York counsel to
the Borrower and the Guarantor, and (B) the opinion of in-house counsel of the
Guarantor;

        (ii)  the opinion of Simpson Thacher & Bartlett, special New York
counsel to the Administrative Agent and the Security Agent;

        (iii)  a substantive non-consolidation opinion from Hunton & Williams;
and

28

--------------------------------------------------------------------------------






        (iv)  the opinion of counsel to the Turbine Vendor I, and the opinion of
counsel to the Turbine Vendor II, both in form and substance reasonably
satisfactory to the Administrative Agent.

        (h)    No Default.    There shall not have occurred and be continuing
any Event of Default, Default, NEG Trigger Event or Incipient NEG Trigger Event.

        (i)    Fees.    Each Lender shall have received the fees payable to it
on the Closing Date in connection with the transactions contemplated by the Loan
Documents. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

        (j)    Equipment Procurement Budget.    Each Lender shall have received
the Equipment Procurement Budget dated as of the Closing Date or an affirmation
of the Equipment Procurement Budget delivered to the Creditors at the closing of
the transactions contemplated by the Participation Agreements.

        (k)    Financial Statements of the Borrower and the
Guarantor.    (i) Each Lender shall have received the unaudited balance sheet of
the Borrower for its most recently ended fiscal year (which fiscal year shall
have ended on or prior to December 31, 2000) and the related unaudited
statements of income, shareholders' equity, members' capital or partners'
capital, as the case may be, and cash flows for such fiscal year, prepared in
accordance with GAAP and setting forth in each case in comparative form the
figures for the previous year.

        (ii)  Each Lender shall have received the balance sheet of the Guarantor
for its most recently ended fiscal year (which fiscal year shall have ended on
or prior to December 31, 2000) and the related statements of income,
shareholders' equity, members' capital or partners' capital, as the case may be,
and cash flows for such fiscal year, prepared in accordance with GAAP and
audited by independent certified public accountants of recognized national
standing reasonably satisfactory to the Administrative Agent and setting forth
in each case in comparative form the figures for the previous year.

        5.2    Closing Conditions Precedent to the Borrower.    The obligations
of the Borrower under the Loan Documents are subject to the fulfillment to the
satisfaction of, or waiver by, the Borrower of the following conditions
precedent on the Closing Date:

        (a)    Loan Documents.    Each of the Loan Documents entered into on or
prior to the Closing Date shall have been duly authorized, executed and
delivered by the parties thereto and shall be in full force and effect, and the
Borrower shall have received a fully executed copy of each such Loan Document.

        (b)    Legal Opinions.    The Borrower shall have received the executed
legal opinions referred to in clauses (i), (iii) and (iv) of Section 5.1(g)
addressed to it.

        5.3    Conditions to Each Loan.    The obligation of each Lender to make
any Loan requested to be made by it on any date (including its initial Loan) is
subject to the fulfillment to the satisfaction of, or waiver by, the
Administrative Agent of the following conditions precedent on or prior to the
applicable Borrowing Date:

        (a)    Borrowing Notice.    The Administrative Agent shall have received
a duly executed counterpart of an appropriately completed borrowing notice
pursuant to Section 2.2 in the form of Exhibit B (as such form may be amended or
modified from time to time upon agreement by the

29

--------------------------------------------------------------------------------

Borrower and the Administrative Agent, a "Borrowing Notice"). Each Borrowing
Notice shall include the following:

          (i)  certification by the Borrower that the funds required by such
Borrowing Notice will be used solely to pay Equipment Costs or Transaction
Expenses (except that, with respect to the Initial Loans, the funds will be used
in accordance with the provisions of the Termination Agreement);

        (ii)  certification by the Borrower that (i) all proceeds of prior
Borrowing Notices have been (or will have been) expended or applied within
30 days of the date of the applicable prior Borrowing Notice, except for
unanticipated delays in payments in the ordinary course of business that are
disclosed in the subject Borrowing Notice and (ii) the items for which amounts
are requested in the subject Borrowing Notice have not been the basis for a
previous Borrowing Notice;

        (iii)  certification by the Borrower that no Event of Default or Default
has occurred and is continuing;

        (iv)  (A) prior to the NEG Guarantee Release Date, certification by the
Borrower that no NEG Trigger Event or Incipient NEG Trigger Event, both with
respect to the Guarantor, has occurred and is continuing and (B) if a Substitute
Credit Support Instrument is in effect, certification by the Borrower that
(x) no NEG Trigger Event or Incipient NEG Trigger Event under such Substitute
Credit Support Instrument in the case of a Substitute Credit Support Instrument
in the form of a guaranty or (y) no Substitute Credit Support Instrument Draw
Event in the case of a Substitute Credit Support Instrument in the form of a
letter of credit, has occurred and is continuing;

        (v)  (A) prior to the NEG Guarantee Release Date, certification by the
Borrower that the Guarantor's senior unsecured long-term debt is rated at least
BBB- by S&P and Baa3 by Moody's (or, if ratings of such debt have not been
issued by such rating agencies, such debt is impliedly rated by an issuer rating
or an indicative rating of at least BBB- by S&P and Baa3 by Moody's) and (B) if
a Substitute Credit Support Instrument is in effect, certification by the
Borrower that (x) the Substitute Credit Support Instrument provider's senior
unsecured long-term debt is rated at least BBB- by S&P and Baa3 by Moody's (or,
if ratings of such debt have not been issued by such rating agencies, such debt
is impliedly rated by an issuer rating or an indicative rating of at least BBB-
by S&P and Baa3 by Moody's) in the case of a Substitute Credit Support
Instrument in the form of a guaranty or (y) the letter of credit issuer's senior
unsecured long-term debt is rated at least A by S&P and A2 by Moody's (or, if
ratings of such debt have not been issued by such rating agencies, such debt is
impliedly rated by an issuer rating or an indicative rating of at least A by S&P
and A2 by Moody's) in the case of a Substitute Credit Support Instrument in the
form of a letter of credit; and

        (vi)  certification by the Borrower that the representations and
warranties of the Borrower contained in the Loan Documents to which it is a
party are true and accurate in all material respects as if made on and as of
such Borrowing Date, except to the extent such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date, and except to the extent that the failure of any such
representation and warranties to be true and correct would not reasonably result
in a Material Adverse Effect.

        (b)    NEG Certificate.    (A) Unless the NEG Guarantee Release Date has
occurred, the Administrative Agent shall have received a certificate from the
Guarantor duly delivered in the form of the attached Exhibit D or (B) if a
Substitute Credit Support Instrument of the type

30

--------------------------------------------------------------------------------

described in clause (b) of the definition thereof is in effect, the
Administrative Agent shall have received a certificate from a responsible
officer of the provider of such Substitute Credit Support Instrument to the
effect that the representations and warranties made by the provider of such
Substitute Credit Support Instrument therein are true and correct in all
material respects as of the Borrowing Date, except to the extent such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

SECTION 6. AFFIRMATIVE COVENANTS

        The Borrower hereby agrees that, so long as the Commitments remain in
effect or any Loan or other amount is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall:

        6.1    Financial Statements.    Furnish to the Administrative Agent,
together with a copy for each Lender:

        (a)  as soon as available, but in any event within 60 days after the end
of each fiscal year of the Borrower, a copy of the unaudited balance sheet of
the Borrower as at the end of such year and the related unaudited statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year; and

        (b)  as soon as available, but in any event not later than 60 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited balance sheet of the Borrower as at the end of such
quarter and the related unaudited statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). Each time the financial statements of the Borrower are
delivered under clauses (a) and (b) of this Section 6.1, a certificate signed by
a Responsible Officer of the Borrower shall be delivered along with such
financial statements, certifying that such Responsible Officer has made or
caused to be made a review of the transactions and financial condition of the
Borrower during the relevant fiscal period and that such review has not, to the
best of such Responsible Officer's knowledge, disclosed the existence of any
event or condition which constitutes a Default or an Event of Default or if any
such event or condition existed or exists, the nature thereof and the corrective
actions that the Borrower has taken or proposes to take with respect thereto.

        6.2    Certificates; Other Information.    Furnish promptly to the
Administrative Agent such additional financial and other information with
respect to the business or affairs of the Borrower as the Administrative Agent
may from time to time reasonably request.

        6.3    Payment of Obligations.    Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower.

        6.4    Maintenance of Existence and Governmental Action.    The Borrower
shall at all times (i) preserve and maintain in full force and effect (A) its
existence as a limited liability company and its good standing under the laws of
the State of Delaware and (B) its qualification to do business in each other
jurisdiction in which the character of the properties owned or leased by it or
in which the

31

--------------------------------------------------------------------------------


transaction of its business as conducted or proposed to be conducted makes such
qualification necessary, (ii) except as otherwise expressly permitted in the
Transaction Documents, obtain and maintain in full force and effect all material
Governmental Actions and other consents and approvals required at any time in
connection with the Turbines, and (iii) except as otherwise expressly permitted
in the Transaction Documents, preserve and maintain good and marketable title to
or a valid leasehold, easement or other interest in its properties and assets
(subject to no Liens other than Permitted Liens).

        6.5    Maintenance of Property; Insurance.    (a) Keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business to the extent such insurance is available on commercially reasonable
terms and at commercially reasonable rates.

        6.6    Books and Records.    Keep proper books and records and accounts
in accordance with GAAP and in compliance in all material respects with all
Requirements of Law and Governmental Actions and make the same available for
inspection by the Administrative Agent.

        6.7    Notices.    Promptly upon obtaining Actual Knowledge thereof,
give notice to the Administrative Agent of:

        (a)  the occurrence of any (1) any Default or Event of Default,
(2) prior to the NEG Guarantee Release Date, any NEG Trigger Event or Incipient
NEG Trigger Event or NEG Downgrade Event, in each case, with respect to the
Guarantor, and (3) if a Substitute Credit Support Instrument is in effect,
(x) any NEG Trigger Event or Incipient NEG Trigger Event or NEG Downgrade Event
with respect to such Substitute Credit Support Instrument or (y) any Substitute
Credit Support Instrument Draw Event, together with a description of any action
being taken or proposed to be taken with respect thereto;

        (b)  any action, suit, arbitration or litigation, or receipt of formal
notice of any investigation by any Governmental Authority (A) involving or
affecting the Borrower involving $4,000,000 or more, (B) seeking any injunctive,
declaratory or other equitable relief that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect, or (C) instituted
for the purpose of revoking, terminating, suspending, withdrawing, modifying or
withholding any Governmental Action which, if successful, would reasonably be
expected to result in a Material Adverse Effect;

        (c)  any change in the credit rating of the Guarantor by S&P or Moody's,
or, if any Substitute Credit Support Instrument is in effect and upon obtaining
Actual Knowledge thereof, any change in the credit rating by S&P or Moody's of
the provider thereof;

        (d)  any proposed material amendment, supplement or modification to any
Turbine Document and Other Equipment Document; and

        (e)  any material default by any Turbine Vendor under any Master Turbine
Agreement or any Turbine Contract or by any counterparty of the Borrower under
any Other Equipment Document.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

        6.8    Preservation of Security Interests.    The Borrower shall
preserve the security interests granted under the Security Documents and upon
request by the Security Agent undertake all actions which are necessary or
appropriate in the reasonable judgment of the Security Agent to (x) maintain the
Security Agent's security interest in the Collateral in full force and effect at
all times (including the priority

32

--------------------------------------------------------------------------------


thereof), and (y) preserve and protect the Collateral and protect and enforce
the Borrower's rights and title and the rights of the Security Agent to the
Collateral, including the making or delivery of all filings and recordations,
the payments of fees and other charges and the issuance of supplemental
documentation. The Borrower hereby authorizes the Security Agent to sign and to
cause to be filed any financing or continuation statements required in
connection with the foregoing without the signature of the Borrower to the
extent permitted by applicable law, and to file a carbon, photostatic,
photographic or other reproduction of any Security Document or a UCC Financing
Statement.

SECTION 7. NEGATIVE COVENANTS

        The Borrower hereby agrees that, so long as the Commitments remain in
effect or any Loan or other amount is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall not directly or indirectly:

        7.1    Fundamental Changes and Subsidiaries.    Enter into any
transaction of merger or consolidation, change its form of organization or its
business, liquidate or dissolve itself (or suffer any liquidation or
dissolution), or amend its governing instruments in any material respect. The
Borrower shall not have any Subsidiaries, or purchase or otherwise acquire all
or substantially all of the assets of any other Person.

        7.2    Indebtedness.    Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness other than pursuant to the
Transaction Documents.

        7.3    Liens.    Create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except Permitted
Liens.

        7.4    Nature of Business.    Engage in any business or transaction
other than the execution, delivery and performance of the Transaction Documents
and the transactions contemplated thereby.

        7.5    Contracts.    Enter into any contract (other than the Transaction
Documents) without the prior written consent of the Required Lenders, which
shall not be unreasonably withheld. The Borrower shall not enter into any Other
Equipment Document without (x) the prior written approval of the Administrative
Agent, which shall not be unreasonably withheld and (y) providing the
Administrative Agent a consent and agreement with respect to such Other
Equipment Document executed by the Borrower, the Borrower's counterparty to such
document and the Security Agent, in substantially the same form and substance as
the Consents; provided, that, with respect to Other Equipment referred to in
clauses (a)(iii) and (b)(iii) of the definition of "Other Equipment", such
consent shall only be required if the unit price of such Other Equipment exceeds
$2,000,000. So long as no Event of Default has occurred and is continuing, the
Borrower may make immaterial amendments and modifications to any Turbine
Documents or Other Equipment Documents. The Borrower shall not (a) make any
other amendments or modification to any Turbine Document or terminate any
Turbine Document prior to its stated expiration without the prior written
consent of the Required Lenders, which shall not be unreasonably withheld or
(b) make any other amendments or modification to any Other Equipment Document or
terminate such Other Equipment Document prior to its stated expiration without
the prior written consent of the Administrative Agent, which shall not be
unreasonably withheld.

        7.6    Negative Pledge Clauses.    Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than this
Agreement and the other Transaction Documents.

        Notwithstanding anything herein to the contrary, so long as no Event of
Default, Default, NEG Trigger Event or Incipient NEG Trigger Event has occurred
and is continuing, the Borrower shall be allowed to assign, sell and transfer
its right, title and interest under any Turbine Document with respect

33

--------------------------------------------------------------------------------


to any Turbine and under any Other Equipment Document with respect to any Other
Equipment so long as the Borrower shall have prepaid the amount of Loans
allocable to such Turbine or Other Equipment as reasonably determined by the
Borrower in connection with such assignment. In connection with any such
prepayment and assignment, the Creditors agree to promptly cooperate with the
Borrower (including executing all necessary documents and instruments) in order
to release such Turbine or Other Equipment from the Liens of the Security Agent
pursuant to the Security Documents or otherwise; provided, however, that the
Borrower shall be responsible for any and all reasonable and documented expenses
of the Creditors incurred in connection with such release.

SECTION 8. EVENTS OF DEFAULT AND NEG TRIGGER EVENTS

        8.1    Events of Default.    Each of the following events shall
constitute an "Event of Default":

        (a)  the Borrower shall (1) fail to pay any principal of any Loan within
two Business Days after any such principal becomes due in accordance with the
terms hereof, (2) fail to pay any interest on any Loan within five Business Days
after any such interest becomes due in accordance with the terms hereof,
(3) fail to pay any other amount payable under any Loan Document within 10
Business Days of the receipt by the Borrower of notice from the Administrative
Agent that the same has become due and payable or (4) fail to prepay the Loans
on the date the same are due pursuant to Section 2.7; or

        (b)  any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made and shall remain uncured or uncorrected for a period of
30 days after a Responsible Officer of the Borrower first obtained Actual
Knowledge of such material inaccuracy or the Borrower has received a notice from
the Administrative Agent specifying such misrepresentation and requiring it to
be remedied; or

        (c)  the Borrower shall default in the observance or performance in any
material respect of any agreement contained in Sections 6.4 (Maintenance of
Existence and Governmental Action), 7.1 (Fundamental Changes and Subsidiaries),
7.2 (Indebtedness) or 7.3 (Liens) of this Agreement; or

        (d)  the Borrower shall default in the observance or performance in any
material respect of any agreement contained in Sections 7.4 (Nature of Business)
or Section 7.5 (Contracts) of this Agreement and such failure shall continue
unremedied for a period of 10 days after notice to the Borrower from the
Administrative Agent; or

        (e)  the Borrower shall default in the observance or performance in any
material respect of any other agreement contained in this Agreement or any other
Loan Document (other than as provided in paragraphs (a) through (d) of this
Section), and such default shall continue unremedied for a period of 30 days (or
so long as such failure is curable and the Borrower is diligently proceeding to
cure such failure, such longer period, but in no event for an aggregate period
in excess of 90 days) after notice to the Borrower from the Administrative
Agent; or

        (f)    (i) the Borrower shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or (ii) any
proceeding shall be instituted by or against the Borrower seeking to adjudicate
it bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but

34

--------------------------------------------------------------------------------




not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower shall take any corporate action to authorize any of the actions set
forth above in this clause (f); or

        (g)  an ERISA Event that would reasonably be expected to result in a
Material Adverse Effect shall occur; or

        (h)  one or more final, non-appealable judgments for the payment of
money in an aggregate amount in excess of $50,000,000 (exclusive of amounts
covered by insurance) shall be rendered against the Borrower and such judgment
or order shall remain undischarged, unbonded or unstayed for a period of
60 days; or

        (i)    any of the Security Documents shall cease, for any reason other
than as permitted by the terms thereof, to be in full force and effect or any
Lien created by any of the Security Documents shall cease to be enforceable and
of the same effect and priority purported to be created thereby, and the
Borrower shall fail to cure any such condition within 10 days after the earlier
of (i) the date on which the Borrower obtains Actual Knowledge thereof and
(ii) the date on which the Borrower receives notice thereof; or

        (j)    the Guarantee or, if the Guarantee has been replaced, the
Substitute Credit Support Instrument issued in replacement thereof, shall cease,
for any reason, to be in full force and effect or the Guarantor or the issuer or
guarantor under the Substitute Credit Support Instrument, as the case may be,
shall repudiate its obligations thereunder; or

        (k)  a Change of Control shall occur.

        8.2    Remedies Upon Event of Default.    If an Event of Default shall
have occurred and be continuing, then, and in any such event, (A) if such event
is an Event of Default specified in clause (i) or (ii) of paragraph (f) above
with respect to the Borrower, automatically the Commitments shall immediately
terminate and the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents shall immediately become
due and payable, and (B) if such event is any other Event of Default, either or
both of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, upon written notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.

        In addition, upon the occurrence of an Event of Default, the
Administrative Agent and the Lenders may exercise any and all rights and
remedies in accordance with the provisions under the Security Documents, as well
as all their rights and remedies under applicable law.

        8.3    Additional Cure Rights.    Any member in the Borrower or any
Affiliate of such member may (but shall not be obligated to) cure any Default
within the period (if any) set forth in Section 8.1 with respect to such
Default.

35

--------------------------------------------------------------------------------


SECTION 9. THE ADMINISTRATIVE AGENT

        9.1    Appointment.    Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

        9.2    Delegation of Duties.    The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

        9.3    Exculpatory Provisions.    Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Transaction Document (except to the extent that any of the foregoing are
found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from its or such Person's own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Creditors for
any recitals, statements, representations or warranties made by any Loan Party
or any officer thereof contained in this Agreement or any other Transaction
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Transaction Document or for any failure of any Loan
Party a party thereto to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Creditor to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of any Loan
Party. None of the provisions of this Agreement shall require the Administrative
Agent to expend or risk its own funds or otherwise to incur any liability,
financial or otherwise, in the performance of any of its duties hereunder, or in
the exercise of any of its rights or powers if it shall have reasonable grounds
for believing that repayment of such funds or indemnity satisfactory to it
against such risk or liability is not assured to it.

        9.4    Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability

36

--------------------------------------------------------------------------------


and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

        9.5    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, Event of
Default, NEG Trigger Event or Incipient NEG Trigger Event unless the
Administrative Agent has received notice from a Lender or any Loan Party
referring to this Agreement, describing such Default, Event of Default, NEG
Trigger Event or Incipient NEG Trigger Event and stating that such notice is a
"notice of default". In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default, Event
of Default, NEG Trigger Event or Incipient NEG Trigger Event as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default, Event of Default, NEG Trigger Event or Incipient NEG
Trigger Event as it shall deem advisable in the best interests of the Lenders.

        9.6    Non-Reliance on Administrative Agent and Other Creditors.    Each
Creditor expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Creditor. Each
Creditor represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Creditor, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Creditor also represents that it will, independently and
without reliance upon the Administrative Agent or any other Creditor, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analyses, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Creditors by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Creditor with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

        9.7    Indemnification.    The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentage in effect on
the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any

37

--------------------------------------------------------------------------------


way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing excluding any taxes that are not Covered Taxes; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the Administrative
Agent's gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.

        9.8    Administrative Agent in Its Individual Capacity.    The
Administrative Agent and its Affiliates may make Loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though the
Administrative Agent were not the Administrative Agent. With respect to its
Commitments and Loans made or renewed by it, the Administrative Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms "Lender" and "Lenders" shall include the Administrative
Agent in its individual capacity.

        9.9    Successor Administrative Agent.    Société Générale may resign as
Administrative Agent upon 30 days' notice to the Lenders, the Security Agent and
the Borrower and the Required Lenders may at any time remove the Administrative
Agent without cause upon 30-days' notice in writing signed by the Required
Lenders and delivered to the Administrative Agent, the Security Agent and the
Borrower, such resignation or removal to be effective on the later of the date
specified in such notice or the date on which a successor agent is appointed
hereunder. If Société Générale should resign or be removed as Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 8.1(a) or
Section 8.1(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
"Administrative Agent" shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent's rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent's notice of resignation or the
Required Lenders' notice of removal, the retiring Administrative Agent's
resignation or its removal, as the case may be, shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. After any retiring
Administrative Agent's resignation or removal as Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

38

--------------------------------------------------------------------------------


SECTION 10. THE SECURITY AGENT

        10.1    Appointment.    Each Creditor hereby irrevocably designates and
appoints Société Générale as the Security Agent under this Agreement and the
other Transaction Documents, and each Creditor irrevocably authorizes Société
Générale, in the capacity of Security Agent, to take such action on its behalf
under the provisions of this Agreement and the other Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Security Agent by the terms of this Agreement and the other Transaction
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Security Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Creditor, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against the Security Agent.

        10.2    Delegation of Duties.    The Security Agent may execute any of
its duties under this Agreement and the other Transaction Documents by or
through agents, custodians, nominees or attorneys-in-fact and shall be entitled
to advice of counsel of its choice concerning all matters pertaining to such
duties and the advice or any opinion of counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel. The Security Agent shall not be responsible for the negligence or
misconduct of any agent, custodian, nominee or attorney-in-fact selected by it
with due care.

        10.3    Exculpatory Provisions.    Neither the Security Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other
Transaction Document (except to the extent that any of the foregoing are found
by a final and non-appealable decision of a court of competent jurisdiction to
have resulted from its or such Person's own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Creditors for any
recitals, statements, representations or warranties made by the Borrower or any
officer thereof contained in this Agreement or any other Transaction Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Security Agent under or in connection with, this
Agreement or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Transaction Document or for any failure of the Borrower or any other
party thereto to perform its obligations hereunder or thereunder. The Security
Agent shall not be under any obligation to any Creditor to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Borrower or any other Person.
None of the provisions of this Agreement shall require the Security Agent to
expend or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.

        10.4    Reliance by Security Agent.    The Security Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Security Agent. The Security Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Security Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other

39

--------------------------------------------------------------------------------


Transaction Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
applicable Lenders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. The
Security Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Transaction Documents in
accordance with a written request of the Required Lenders (or, if so specified
by this Agreement, all Lenders), and such written request and any action taken
or failure to act pursuant thereto shall be binding upon all the Creditors.
Whenever in the administration of the provisions of this Agreement the Security
Agent shall deem it necessary or desirable that a matter be provided or
established prior to taking or suffering any action to be taken hereunder, such
matter (unless other evidence in respect thereof be herein specifically
prescribed) may, in the absence of gross negligence or bad faith on the part of
the Security Agent, be deemed to be conclusively proved and established by a
certificate signed by the Required Lenders or all of the Lenders, as the case
may be, and delivered to the Security Agent and such certificate, in the absence
of gross negligence or bad faith on the part of the Security Agent, shall be
full warrant to the Security Agent for any action taken, suffered or omitted by
it under the provisions of this Agreement upon the faith thereof.

        10.5    Notice of Default.    The Security Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, Event of Default,
Incipient NEG Trigger Event or NEG Trigger Event hereunder unless the Security
Agent has received written notice from the Administrative Agent, another
Creditor or either Loan Party referring to this Agreement, describing such
Default, Event of Default, Incipient NEG Trigger Event or NEG Trigger Event and
stating that such notice is a "notice of default". In the event that the
Security Agent receives such a written notice, the Security Agent shall give
notice thereof to the Creditors. The Security Agent shall take such action with
respect to such Default, Event of Default, Incipient NEG Trigger Event or NEG
Trigger Event as shall be reasonably directed in writing by the Required Lenders
(or, if so specified by this Agreement, all Lenders); provided that unless and
until the Security Agent shall have received such written directions, the
Security Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default, Event of Default,
Incipient NEG Trigger Event or NEG Trigger Event as it shall deem advisable in
the best interests of the Creditors.

        10.6    Non-Reliance on Security Agent and Other Creditors.    Each
Creditor expressly acknowledges that neither the Security Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the Security
Agent hereinafter taken, including any review of the affairs of the Borrower or
any of its Affiliates, shall be deemed to constitute any representation or
warranty by the Security Agent to any Creditor. Each Creditor represents to the
Security Agent that it has, independently and without reliance upon the Security
Agent or any other Creditor, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Affiliates and made its own decision to
make its Loans hereunder and to enter into the Loan Documents to which it is a
party. Each Creditor also covenants that it shall, independently and without
reliance upon the Security Agent or any other Creditor, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analyses, appraisals and decisions in taking or not taking
action under this Agreement and the other Transaction Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Creditors by the Security Agent
hereunder, the Security Agent shall not have any duty or responsibility to
provide any Creditor with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any of its Affiliates that may come into the
possession of the Security Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

40

--------------------------------------------------------------------------------


        10.7    Indemnification.    The Creditors agree to indemnify the
Security Agent in its capacity as such and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable attorneys' and agents' fees and expenses)
or disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
the Security Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Transaction Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Security
Agent under or in connection with any of the foregoing excluding any income
taxes imposed on the Security Agent on a net basis; provided that no Creditor
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the Security Agent's gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

        10.8    Security Agent in Its Individual Capacity.    With respect to
Commitments and Loans made or renewed by it or any of its Affiliates and with
respect to any letter of credit issued or participated in by it, Société
Générale and its Affiliates shall have the same rights and powers under this
Agreement and the other Loan Documents as any Creditor and may exercise the same
as though Société Générale were not the Security Agent, and the terms "Creditor"
and "Lender" shall (to the extent applicable) include Société Générale in its
individual capacity.

        10.9    Successor Security Agent.    Société Générale may resign as
Security Agent upon 30 days' notice to the Lenders, the Administrative Agent and
the Borrower and the Required Lenders may at any time remove Société Générale as
Security Agent without cause upon 30-days' notice in writing signed by the
Required Lenders and delivered to the Administrative Agent, the Security Agent
and the Borrower, such resignation or removal to be effective on the later of
the date specified in such notice or the date on which a successor agent is
appointed hereunder. If Société Générale should resign or be removed as Security
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 8.1(a) or
Section 8.1(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Security Agent, and the term "Security
Agent" shall mean such successor agent effective upon such appointment and
approval, and the former Security Agent's rights, powers and duties as Security
Agent shall be terminated, without any other or further act or deed on the part
of such former Security Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as Security
Agent by the date that is 30 days following a retiring Security Agent's notice
of resignation or the Required Lenders' notice of removal, the retiring Security
Agent's resignation or its removal, as the case may be, shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Security Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. After any retiring
Security Agent's resignation or removal as Security Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Security Agent under this Agreement and the other
Loan Documents.

41

--------------------------------------------------------------------------------


        10.10    Appointment of Separate or Co-Security Agent.    (a) The
Security Agent may appoint a bank or trust company or an individual to act as
separate Security Agent or co-Security Agent for any purpose deemed by the
Security Agent to be in furtherance of its ability to exercise its rights and
powers under this Agreement and the Transaction Documents or otherwise in the
interests of the Creditors. Any such separate Security Agent or co-Security
Agent shall exercise only such rights and powers and have only such duties as
are specified in the instrument of appointment. The Borrower agrees to pay the
reasonable compensation and expenses of any such separate Security Agent or
co-Security Agent. The Security Agent may at any time accept the resignation of
or remove any separate or co-Security Agent.

        (b)  Any separate Security Agent or co-Security Agent hereunder shall,
to the extent permitted by law, be appointed and act and the Security Agent
shall act, subject to the following provisions and conditions:

          (i)  all rights powers, duties and obligations conferred upon the
Security Agent in respect of the receipt, custody, investment and payment of
monies, or the investment of monies, shall be exercised solely by the Security
Agent;

        (ii)  all other rights, powers, duties and obligations conferred or
imposed upon the Security Agent shall be conferred or imposed upon and exercised
or performed by the Security Agent and such separate Security Agent or
co-Security Agent jointly, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed, the
Security Agent shall be incompetent or unqualified to perform such act or acts,
in which event such rights, powers, duties and obligations shall be exercised
and performed by such separate Security Agent or co-Security Agent;

        (iii)  no power hereby given to any such separate Security Agent or
co-Security Agent shall be exercised hereunder by such separate Security Agent
or co-Security Agent except jointly with, or with the consent of, the Security
Agent; and

        (iv)  no Security Agent shall be liable for any act or failure to act on
the part of any other Security Agent or co-Security Agent hereunder.

        10.11    Notices, Etc., Under Collateral, Etc.    The Security Agent
shall deliver to each of the Creditors, promptly upon receipt thereof,
duplicates or copies of all notices, requests and other instruments given or
received by the Security Agent under or pursuant to this Agreement, to the
extent that the same shall not have been furnished pursuant thereto to such
Creditor.

SECTION 11. MISCELLANEOUS

        11.1    Amendments and Waivers.    Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
(or the Security Agent, as the case may be) and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent or the Security Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default, Event of Default,
Incipient NEG Trigger Event, NEG Trigger Event or NEG Downgrade Event and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the

42

--------------------------------------------------------------------------------

stated rate of any interest or fee payable hereunder (except (x) in connection
with the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
covenants in any Loan Document shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender's Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 11.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all Lenders; (iv) release all or substantially
all of the Collateral, without the written consent of all Lenders except
pursuant to the last paragraph of Section 7; (v) release the Guarantor from its
obligations under the Guarantee except to the extent a Substitute Credit Support
Instrument is issued or delivered in accordance with the terms of the Guarantee,
without the written consent of all Lenders; (vi) amend, modify or waive any
condition precedent to any Loan hereunder set forth in Section 5.3 (including in
connection with any waiver of an existing Default or Event of Default) without
the written consent of the Required Lenders; (vii) amend, modify or waive any
provision of Section 2.13 without the written consent of the Required Lenders or
(viii) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent, the
Security Agent and all future holders of the Loans. In the case of any waiver,
the Loan Parties, the Lenders, the Security Agent and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default, Event of Default or any other event
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default, Event of Default or such other event,
or impair any right consequent thereon.

        For the avoidance of doubt, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the loans from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the "Additional Loans") to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders; provided,
that no such amendment shall permit the Additional Loans to share ratably with
or with preference to the Loans without the consent of the Required Lenders
under this Agreement as they existed prior to the making of such Additional
Loans.

        11.2    Notices.    All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders (copy of which
is to be

43

--------------------------------------------------------------------------------


delivered to the Borrower by the Administrative Agent), or to such other address
as may be hereafter notified by the respective parties hereto:

Borrower:   PG&E National Energy Group Construction Company, LLC
7500 Old Georgetown Road, 13th Floor
Bethesda, Maryland 20814-6161
Attention: Vice President, Finance
Fax: (301) 280-6900
Telephone: (301) 280-6800
with a copy to:
 
PG&E National Energy Group Construction Company, LLC
7500 Old Georgetown Road, 13th Floor
Bethesda, Maryland 20814-6161
Attention: General Counsel
Fax: (301) 280-6900
Telephone: (301) 280-6800
Administrative Agent and Security Agent:
 
Société Générale
1221 Avenue of the Americas
New York, NY 10020     Attention:   Anna Lopiccolo
Loan Servicing
Agency Administrative Unit     Fax: (212) 278-5525
Telephone: (212) 278-6732

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

        11.3    No Waiver; Cumulative Remedies.    No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

        11.4    Survival of Representations and Warranties.    All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans.

        11.5    Payment of Expenses and Taxes.    The Borrower agrees (a) to pay
or reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one counsel to the Administrative Agent and filing and
recording fees and expenses, (b) to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the reasonable fees and
disbursements of counsel for the Lenders and

44

--------------------------------------------------------------------------------


the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees or
stamp and excise taxes imposed by any Governmental Authority in connection with
the execution, delivery, registration or enforcement of this Agreement or any
Note hereunder (collectively, "Stamp Taxes") and any and all liabilities with
respect to, or resulting from any delay in paying, any Stamp Taxes and any
Covered Taxes, if any, that are payable by Borrower directly or indirectly
pursuant to Section 2.15, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an "Indemnitee'') harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (excluding any taxes that are not Stamp Taxes or
Covered Taxes) with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Loan Documents and any such
other documents or any investigation, litigation or proceeding relating to or
arising out of any of the foregoing (whether or not any Indemnitee is a party
thereto), including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Loan Party or any of the
facilities and properties owned, leased or operated by any Loan Party and the
reasonable fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the "Indemnified
Liabilities"), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. All amounts due under this Section 11.5
shall be payable not later than 10 Business Days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 11.5 shall be
submitted to Vice President-Finance (Telephone No. (301) 280-6800) (Telecopy No.
(301) 280-6900), at the address of the Borrower set forth in Section 11.2, or to
such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 11.5
shall survive repayment of the Loans and all other amounts payable hereunder.

        11.6    Successors and Assigns; Participations and
Assignments.    (a) This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Lenders, the Administrative Agent, all future
holders of the Loans and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender.

        (b)  Any Lender may, without the consent of the Borrower, in the
ordinary course of business and in accordance with applicable law, at any time
sell to one or more banks, financial institutions or other entities (each, a
"Participant") participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender's obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party or any other Person
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on any Loan, or postpone the date of the
final maturity of any Loan, in each case to the extent subject to such
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15 and 2.16 with respect to its participation
in the Commitments and the Loans outstanding from time to time as if

45

--------------------------------------------------------------------------------


it was a Lender; provided that, in the case of Section 2.15, such Participant
shall have complied with the requirements of said Section; provided, further,
that no Participant shall be entitled to receive any greater amount pursuant to
any such Section than the transferor Lender would have been entitled to receive
in respect of the amount of the participation transferred by such transferor
Lender to such Participant had no such transfer occurred; and provided, further,
that each Participant will be treated as a Lender for purposes of the
application of Sections 2.17 and 2.18.

        (c)  Any Lender (an "Assignor") may, in the ordinary course of business
and in accordance with applicable law, at any time and from time to time assign
to (i) any Lender, (ii) any Lender Affiliate, or (iii) with the consent of the
Borrower and the Administrative Agent (which, in each case, shall not be
unreasonably withheld or delayed), to an additional bank, financial institution
or other entity (an "Assignee") all or any part of its rights and obligations
under this Agreement and the other Loan Documents pursuant to an Assignment and
Acceptance, executed by such Assignee, such Assignor and any other Person whose
consent is required pursuant to this paragraph, and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that, unless otherwise agreed by the Borrower and the Administrative Agent,
(i) no such assignment to an Assignee (other than any Lender or any Lender
Affiliate) shall be in an aggregate principal amount of less than $10,000,000
and (ii) after such assignment, the sum of (1) the aggregate principal amount of
Loans and (2) the Commitments in excess of the principal amount of Loans to be
retained by the Assignor, if any, shall equal at least $10,000,000, except in
the case of an assignment of all of a Lender's interests under this Agreement.
For purposes of the proviso contained in the preceding sentence, the amount
described therein shall be aggregated in respect of each Lender and its Lender
Affiliates, if any. Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with a Commitment and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor's
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto). Notwithstanding any provision of this Section 11.6, the consent
of the Borrower shall not be required for any assignment that occurs when an
Event of Default shall have occurred and be continuing. In addition, if the
Assignee is a Non-U.S. Person, such Assignee shall also deliver the documents
required under Section 2.15(b). Such Assignment and Acceptance shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Assignee and the resulting adjustment of Percentage
arising from the purchase by such Assignee of all or a portion of the rights and
obligations of the Assignor.

46

--------------------------------------------------------------------------------


        (d)  The Administrative Agent shall, on behalf of the Borrower, maintain
at its address referred to in Section 11.2 a copy of each Assignment and
Acceptance delivered to it and the Register for the recordation of the names and
addresses of the Lenders and the Commitment of, and the principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and each Loan Party, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing the
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance, and thereupon one or
more new Notes shall be issued to the designated Assignee.

        (e)  Upon its receipt of an Assignment and Acceptance executed by an
Assignor, an Assignee and any other Person whose consent is required by
Section 11.6(c), together with payment to the Administrative Agent of a
registration and processing fee of $3,500, the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register on the effective date determined pursuant
thereto and (iii) give notice of such acceptance and recordation to the Lenders
and the Borrower.

        (f)    For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 11.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank in accordance with applicable law.

        (g)  The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (f) above.

        11.7    Adjustments; Set-off.    (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Lender, if any Lender (a "Benefited Lender") shall receive any payment of all or
part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

        (b)  In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch, affiliate or agency thereof to or
for the credit or the account of the Borrower, as the case may be. Each Lender
agrees promptly to notify the Borrower and the

47

--------------------------------------------------------------------------------


Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

        11.8    Counterparts.    This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A copy of this Agreement bearing the signature of all the
parties shall be lodged with the Borrower and the Administrative Agent.

        11.9    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        11.10    Integration.    This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent, the
Security Agent and the Lenders with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent, the Security Agent or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

        11.11    GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        11.12    Submission To Jurisdiction; Waivers.    The Borrower hereby
irrevocably and unconditionally:

        (a)  submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

        (b)  consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)  agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 11.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

        (d)  agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

        (e)  waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

        11.13    Acknowledgements.    The Borrower hereby acknowledges that:

        (a)  it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

48

--------------------------------------------------------------------------------

        (b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

        (c)  no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

        11.14    Releases of Guarantees and Liens.    (a) Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Security Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 11.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.

        (b)  At such time as the Loans and the other obligations under the Loan
Documents shall have been paid in full and the Commitments have been terminated,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Security Agent and each
Loan Party under the Security Documents shall terminate, all without delivery of
any instrument or performance of any act by any Person.

        11.15    Confidentiality.    Each of the Administrative Agent, the
Security Agent and each Lender agrees to keep confidential all non-public or
confidential information provided to it by any Loan Party or otherwise obtained
pursuant to this Agreement or the other Loan Documents; provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
such information (a) to the Administrative Agent, any other Lender or, if such
Lender Affiliate is an actual or prospective Transferee, any Lender Affiliate,
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee (or any professional advisor to such
Transferee), (c) to its Responsible Officers, attorneys, accountants and other
professional advisors, provided that such other professional advisors have
accepted such information subject to a confidentiality agreement substantially
similar to this Section, (d) upon the request or demand of any Governmental
Authority having jurisdiction over such Creditor, (e) in response to any order
of any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, provided that such Creditor agrees to
promptly notify the Borrower of any such disclosures unless prohibited by
applicable laws, (f) if requested or required to do so in connection with any
litigation or similar proceeding to which such Creditor and the Borrower are
adverse parties, (g) that has been publicly disclosed by a source other than,
directly or indirectly, such Creditor, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender's investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

        11.16    WAIVERS OF JURY TRIAL.    THE BORROWER, THE ADMINISTRATIVE
AGENT, THE SECURITY AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

        11.17    Non-Recourse.    Except as otherwise expressly provided in this
Agreement and the other Loan Documents, each of the parties hereto (other than
the Borrower) (the "Non-Borrower Parties") agrees that all obligations of the
Borrower under the Transaction Documents shall be obligations solely

49

--------------------------------------------------------------------------------


of the Borrower, and each Non-Borrower Party shall have recourse only to the
assets of the Borrower in enforcing such obligations. Except as otherwise
expressly provided in this Agreement and the other Loan Documents, each
Non-Borrower Party hereby acknowledges and agrees that none of the members of
the Borrower, their respective Affiliates and their past, present or future
officers, directors, employees, shareholders, agents or representatives
(collectively, the "Nonrecourse Parties") shall have any liability to any
Non-Borrower Party for the payment of any sums now or hereafter owing by the
Borrower under the Loan Documents or for the performance of any of the
obligations of the Borrower contained therein or shall otherwise be liable or
responsible with respect thereto (such liability, including such as may arise by
operation of law, being hereby expressly waived). Except as otherwise expressly
provided in the other Loan Documents, if any Event of Default shall occur and be
continuing or if any claim of any Non-Borrower Party against, or alleged
liability to any Non-Borrower Party of, the Borrower shall be asserted under
this Agreement or the other Loan Documents, each Non-Borrower Party agrees that
it shall not have the right to proceed directly or indirectly against the
Nonrecourse Parties or against their respective properties and assets for the
satisfaction of any of the obligations of the Borrower under this Agreement or
the other Loan Documents or of any such claim or liability or for any deficiency
judgment in respect of such obligation or any such claim or liability or for any
deficiency judgment in respect of such obligation or any such claim or
liability. The foregoing notwithstanding, it is expressly understood and agreed
that nothing contained in this Section 11.17 shall be deemed to release any
Nonrecourse Party from liability for its fraudulent actions, gross negligence or
willful misconduct. The foregoing acknowledgments, agreements and waiver shall
be enforceable by any Nonrecourse Party. For the avoidance of doubt, this
Section 11.17 is not intended to limit the Guarantor's obligations under the
Guarantee.

50

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

    PG&E NATIONAL ENERGY GROUP CONSTRUCTION COMPANY, LLC, as Borrower
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
Additional signature pages and schedules omitted
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6

